CONFIDENTIAL
EXECUTION VERSION




________________________
AMENDED AND RESTATED PURCHASE AGREEMENT
_______________________
Between
JETBLUE AIRWAYS CORPORATION
and
THALES HOLDING CORPORATION
Dated as of June 10, 2014






TABLE OF CONTENTS
Page
ARTICLE I

DEFINITIONS
Section 1.01Certain Defined Terms    1
Section 1.02Definitions    12
ARTICLE II

PURCHASE AND SALE
Section 2.01Purchase and Sale of the Membership Interests    13
Section 2.02Purchase Price    13
Section 2.03Closing Purchase Price Adjustment    13
Section 2.04Closing    16
Section 2.05Closing Deliveries by the Seller    16
Section 2.06Closing Deliveries by the Purchaser    17
Section 2.07Second Closing    17
Section 2.08Second Closing Deliveries by the Seller    17
Section 2.09Second Closing Deliveries by the Purchaser    18
Section 2.10Purchase Price Allocation    18
ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLER
Section 3.01Organization, Authority and Qualification of the Seller    19
Section 3.02Organization, Authority and Qualification of the Company    19
Section 3.03Capitalization; Ownership of Membership Interests, Satellite
Interests and Subsidiary Interests    19
Section 3.04No Conflict; Consents and Approvals    20
Section 3.05Financial Information; Corporate Records    20
Section 3.06Absence of Undisclosed Material Liabilities    21
Section 3.07Conduct in the Ordinary Course    21
Section 3.08Litigation    22
Section 3.09Compliance with Laws    22
Section 3.10Licenses, Permits and Approvals    22
Section 3.11Intellectual Property    23
Section 3.12IT Assets    24
Section 3.13Real Property; LiveTV Satellite Assets    25
Section 3.14Environmental Matters    26
Section 3.15Employee Benefit and Labor Matters    26
Section 3.16Material Contracts    28
Section 3.17Customers and Suppliers    30
Section 3.18Taxes    31
Section 3.19Brokers    32
Section 3.20Transactions with Related Parties    32
Section 3.21Insurance    32
Section 3.22No Other Representations or Warranties    32
ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
Section 4.01Organization, Authority and Qualification of the Purchaser    33
Section 4.02No Conflict; Consents and Approvals    33
Section 4.03Investment Purpose    34
Section 4.04Financing    34
Section 4.05Litigation    34
Section 4.06Brokers    34
Section 4.07Independent Investigation; Seller’s Representations    34
ARTICLE V

ADDITIONAL AGREEMENTS
Section 5.01Conduct of Business Prior to the Closing    35
Section 5.02Access to Information; Cooperation    38
Section 5.03Confidentiality    40
Section 5.04Regulatory and Other Authorizations; Notices and Consents    40
Section 5.05Non-Solicitation of Certain Persons    42
Section 5.06Non-Competition Covenant    43
Section 5.07Transition Services Agreement    43
Section 5.08Indebtedness and Intercompany Accounts    43
Section 5.09Insurance    44
Section 5.10Privileged Matters    44
Section 5.11Further Action    45
Section 5.12ViaSat Assignment    45
Section 5.13Conduct of LiveAero Business after Closing    45
ARTICLE VI

EMPLOYEE MATTERS
Section 6.01Employee Benefits    46
Section 6.02Defined Contribution Plan    47
Section 6.03Flexible Spending Accounts    47
Section 6.04Paid Time Off    47
Section 6.05Severance and Incentive Arrangements    48
Section 6.06Employee Communications    49
Section 6.07No Amendment; No Third-Party Beneficiaries    49
ARTICLE VII

TAX MATTERS
Section 7.01Tax Indemnities    50
Section 7.02Tax Refunds and Tax Benefits    50
Section 7.03Contests    51
Section 7.04Preparation of Tax Returns    52
Section 7.05Tax Cooperation and Exchange of Information    53
Section 7.06Conveyance Taxes    53
Section 7.07Miscellaneous    53
ARTICLE VIII

CONDITIONS TO CLOSING
Section 8.01Conditions to Obligations of the Seller    54
Section 8.02Conditions to Obligations of the Purchaser    55
Section 8.03Conditions to Obligations of Each Party    58
ARTICLE IX

INDEMNIFICATION
Section 9.01Survival of Representations, Warranties, Covenants and
Agreements    59
Section 9.02Indemnification by the Seller    59
Section 9.03Indemnification by the Purchaser    59
Section 9.04Limits on Indemnification    60
Section 9.05Notice of Loss; Third-Party Claims    61
Section 9.06Remedies    63
Section 9.07Subrogation    63
ARTICLE X

TERMINATION, AMENDMENT AND WAIVER
Section 10.01Termination    63
Section 10.02Effect of Termination    64
Section 10.03Termination after Closing    64
ARTICLE XI

GENERAL PROVISIONS
Section 11.01Expenses    65
Section 11.02Notices    65
Section 11.03Public Announcements    66
Section 11.04Severability    66
Section 11.05Entire Agreement    66
Section 11.06Assignment    67
Section 11.07Amendment    67
Section 11.08Waiver    67
Section 11.09No Third-Party Beneficiaries    67
Section 11.10Currency    67
Section 11.11Governing Law    67
Section 11.12Waiver of Jury Trial    68
Section 11.13Specific Performance    68
Section 11.14Counterparts    68
Section 11.15Interpretation and Rules of Construction    68
EXHIBITS
Exhibit 1.01(a)        Management Agreement
Exhibit 1.01(b)        Parent Release
Exhibit 1.01(c)        Seller’s Knowledge
Exhibit 1.01(d)        Sample Closing Statement
Exhibit 2.05(l)        ViaSat Inventory
Exhibit 5.07        Transition Services Agreement
SCHEDULES
Schedule 1.01        LiveAero Restructuring
Schedule 8.02(a)(iv)        Third-Party Consents and Notices
Schedule 8.02(a)(v)(B)    Intellectual Property Assignments
Schedule 9.02        Certain Seller Indemnification Matters




AMENDED AND RESTATED PURCHASE AGREEMENT (this “Agreement”), dated as of June 10,
2014, between JETBLUE AIRWAYS CORPORATION, a Delaware corporation (the
“Seller”), and THALES HOLDING CORPORATION (as assignee of Thales Avionics,
Inc.), a Delaware corporation (the “Purchaser”).
RECITALS:
WHEREAS, this Agreement amends and restates that certain Purchase Agreement (as
in effect as of the date hereof, the “Original Agreement”), dated as of March
13, 2014 (the “Signing Date”), between the Purchaser and the Seller;
WHEREAS, on or prior to the date hereof, the Seller, the Company and LiveTV
Satellite consummated the transactions set forth in Schedule 1.01 with respect
to the LiveAero Restructuring (as defined therein);
WHEREAS, concurrently herewith, the Seller, the Company and LiveTV Satellite
entered into a management agreement in the form of Exhibit 1.01(a), to be
effective as of the Closing Date (the “Management Agreement”);
WHEREAS, the Seller owns all of the issued and outstanding limited liability
company membership interests (the “Membership Interests”) of LiveTV, LLC, a
Delaware limited liability company (the “Company”);
WHEREAS, the Company owns all of the outstanding stock of LiveTV International,
Inc., a Delaware corporation (“LiveTV International”), and LTV Global, Inc., a
Delaware corporation (“LTV Global”), and as of the date hereof, the Seller owns
all of the limited liability company membership interests (the “Satellite
Interests”) in LiveTV Satellite Communications, LLC, a Delaware limited
liability company (“LiveTV Satellite”; each of LiveTV International, LTV Global
and LiveTV Satellite, a “Subsidiary”);
WHEREAS, the Company and the Subsidiaries are engaged in the business of
providing live in-flight entertainment and connectivity products (the
“Products”) and services to commercial airlines worldwide (the “Business”); and
WHEREAS, the Seller wishes to sell to the Purchaser, and the Purchaser wishes to
purchase from the Seller, the Membership Interests and the Satellite Interests,
all upon the terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the Seller
and the Purchaser hereby agree to amend and restate the Original Agreement in
its entirety as follows:
ARTICLE I

DEFINITIONS
Section 1.01    Certain Defined Terms. For purposes of this Agreement:
“Accounting Firm” means Deloitte LLP, or, if it does not agree to act in such
capacity, the New York City office of an internationally recognized accounting
or consulting firm acceptable to the Seller and the Purchaser with experience
arbitrating similar purchase price adjustment provisions.
“Action” means any claim, action, demand, suit, arbitration, inquiry,
litigation, subpoena, proceeding or investigation by or before any Governmental
Authority, arbitrator or similar tribunal.
“Affiliate” means with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with such Person; provided that
Deutsche Lufthansa AG and all of its subsidiaries (other than the Seller, the
Company, any Subsidiary or any other controlled Affiliate of the Seller) shall
be deemed to not be an Affiliate of any of the Seller, the Company, any
Subsidiary or any other controlled Affiliate of the Seller.
“Amended and Restated In-Flight Entertainment System Agreement” means the
amended and restated In-Flight Entertainment System Agreement, between the
Seller and the Company, entered into between the Seller and the Company on the
Signing Date and effective as of the Closing Date.
“Annual Financial Statements” means, collectively, the consolidated balance
sheet of the Company and the Subsidiaries as of December 31, 2012, and the
related consolidated statement of income and member’s equity and the
consolidated cash flows for the fiscal year ended on such date, attached to
Section 1.01(a) of the Disclosure Schedule.
“Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act of 1977 and
any other statute or regulation similar thereto or otherwise concerning bribery,
corruption, fraud, kickbacks or unlawful payments or gifts in any jurisdiction.
“Benefit Plans” means all employee benefit plans (as defined in Section 3(3) of
ERISA), whether or not subject to ERISA, and all bonus (including change in
control or other transaction bonus), stock option, stock purchase, restricted
stock, incentive, deferred compensation, retiree medical or life insurance,
retirement, supplemental retirement, severance or other benefit plans, programs
or arrangements, and all employment, termination, change-in-control, retention,
stay, “golden parachute,” severance or other contracts or agreements, to which
the Company, any Subsidiary or the Seller is a party, with respect to which the
Company, any Subsidiary or the Seller has any present or future Liability or
which are maintained, contributed to or sponsored (or with respect to which any
obligation to contribute has been undertaken) by the Company, any Subsidiary or
the Seller or any of their respective Affiliates, in each case, for the benefit
of any current or former employee, officer, director or other service provider
of the Company or any Subsidiary or the beneficiaries or dependents of any such
Person.
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in The City of New
York.
“Business Employees” means each individual employed by the Company or any
Subsidiary (including employees currently on vacation, long or short-term
disability, military or other approved leave with a right to reemployment) as of
the Closing Date.
“Cash and Cash Equivalents” means the sum (expressed in United States dollars)
of (i) all cash and (ii) all cash equivalents (including deposits, marketable
securities and liquid investments) of the Company and the Subsidiaries,
determined in accordance with GAAP applied on a basis consistent with past
practices used in preparing the Financial Statements; provided, however, that,
to the extent that such application shall have failed to comply with the
requirements of GAAP, GAAP shall prevail; provided, further, that “Cash and Cash
Equivalents” shall include the amount of any checks and drafts deposited for the
account of the Company or the Subsidiaries, in each case as determined in
accordance with GAAP.
“Claim” means a Third-Party Claim or a Retained Liability Claim, as the case may
be.
“Closing Cash” means the aggregate amount of all Cash and Cash Equivalents of
the Company and the Subsidiaries as of the close of business on the Closing Date
determined without giving effect to the transaction taking place at the Closing.
“Closing Date” means the date on which the Closing actually occurs.
“Closing Indebtedness” means the aggregate Indebtedness of the Company and the
Subsidiaries as of immediately prior to the Closing determined without giving
effect to the transaction taking place at the Closing.
“Closing Working Capital” means the Current Assets, minus the Current
Liabilities, in each case with respect to the Company and the Subsidiaries on a
consolidated basis and determined in accordance with GAAP applied on a basis
consistent with past practices used in preparing the Financial Statements;
provided, however, that, to the extent that such application shall have failed
to comply with the requirements of GAAP, GAAP shall prevail; provided, further,
that “Closing Working Capital” shall not include any of the following: (i) any
Liabilities arising from the consummation of the transactions contemplated by
this Agreement or any actions of the Purchaser or any of its Affiliates; (ii)
any Liabilities for income Taxes; (iii) any Excluded Taxes or Tax assets;
(iv) any (A) Liabilities or obligations owed by the Seller or any of its
Affiliates (other than the Company and any Subsidiary) to the Company or any
Subsidiary or (B) Liabilities or obligations owed by the Company or any
Subsidiary to the Seller or any of its Affiliates (other than the Company and
any Subsidiary); or (v) any amounts included in the determination of Closing
Cash or Closing Indebtedness.
“Code” means the Internal Revenue Code of 1986, as amended.
“Conveyance Taxes” means sales, documentary, use, value added, transfer, stamp,
stock transfer, registration and applicable real property transfer or gains and
other similar Taxes (including any penalties and interest).
“Current Assets” means the sum of the amounts, as of the close of business on
the Closing Date, included as line items comprising current assets on the Sample
Closing Statement; provided, that “Current Assets” shall not include the
following: (i) the current portion of deferred cost or (ii) Cash and Cash
Equivalents.
“Current Liabilities” means the sum of the amounts, as of the close of business
on the Closing Date, included as line items comprising current liabilities on
the Sample Closing Statement; provided, that “Current Liabilities” shall not
include (i) the current portion of deferred revenue, (ii)  amounts in respect of
any issued but uncleared checks and drafts of the Company or any of the
Subsidiaries or (iii) amounts accrued in respect of the underpayment of amounts
due to the FUSF in connection with the Airfone Transaction.
“Disclosure Schedule” means the Disclosure Schedule, dated as of the Signing
Date, delivered by the Seller to the Purchaser in connection with this
Agreement.
“Distribution Agreement” means that certain Distribution Agreement, dated June
9, 2014, entered into between the Company and the Seller to effect the
distribution of the Satellite Interests to the Seller.
“Encumbrance” means any security interest, pledge, hypothecation, mortgage, lien
or encumbrance, other than any license of Intellectual Property.
“Environment” means (i) land, including surface land, sub-surface strata, sea
bed and river bed under water, (ii) water, including surface waters and ground
waters and (iii) atmosphere, including air inside buildings and in other natural
and man-made structures above or below ground; and otherwise has the meaning
ascribed to it by the relevant Environmental Laws.
“Environmental Laws” means all applicable Laws, licenses, and permits relating
to pollution or protection of the Environment or natural resources.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any regulations promulgated thereunder.
“ERISA Affiliate” means, with respect to any Person, any other person that
together with such Person would be treated as a single employer within the
meaning of Section 414(b), (c), (m) or (o) of the Code.
“Excluded Employee Liabilities” means, to the extent not expressly assumed by
Purchaser under Article VI of this Agreement: (i) any Liability arising out of
or relating to (A) the employment or service or termination of employment or
service of any current or former employee (including each Business Employee and
Hangar Installation Employee), independent contractor consultants (or similar
arrangements) or other service provider of Seller or any of its Affiliates
(including the Company and each Subsidiary) attributed to or arising out of or
relating to periods on or prior to the Closing, including (1) any Liability
arising out of, or relating to employment of labor, including those related to
making payments or providing compensation of any kind (including bonuses,
commissions, salaries or wages or equity-based compensation, including
restricted stock units), (2) any Liability arising out of, or relating to WARN,
nondiscrimination, and the payment and withholding of Taxes, and (3) any
Liability in respect of work-related employee injuries, (B) any Benefit Plan or
the termination thereof, other than any Benefit Plan sponsored or maintained by
the Company or any Subsidiary, including, but not limited to, Liabilities under
(1) Title IV of ERISA, (2) Section 302 or 303 of ERISA, (3) Sections 412, 430
and 4971 of the Code, (4) Section 4980B of the Code or Part 6 of Subtitle B of
Title I of ERISA, (5) Liability for any retiree medical or other benefits for
existing and future retirees, and (6) Liability for any flight benefits, or
(C) Section 6 or 7 of the Offer Letter; and (ii) any Liability of Purchaser
under Section 6.05(c) of this Agreement with respect to any period prior to the
Closing.
“Excluded Taxes” means (i) Taxes imposed on or payable by the Company or any
Subsidiary (or any predecessor thereof) or attributable to the Business, for any
taxable period that ends on or before the Closing Date; (ii) with respect to
Straddle Periods, Taxes imposed on the Company or any Subsidiary (or any
predecessor thereof) or attributable to the Business, which are allocable,
pursuant to Section 7.01(b), to the portion of such period ending on the Closing
Date; (iii) all liability for Taxes imposed on or payable by the Company or any
Subsidiary that would not have been so imposed or payable but for a failure by
the Seller or the Company to comply with any of the covenants or agreements of
the Seller or the Company under Section 5.01(b)(xv); (iv) Taxes imposed as a
result of any breach or inaccuracy of the representation contained in Section
3.18(f); and (v) Taxes for which the Company or any Subsidiary (or any
predecessor thereof) is held liable under Section 1.1502-6 of the Regulations
(or any similar provision of state, local or foreign Law) and for which the
Company or any Subsidiary (or any predecessor thereof) would not have been held
liable but for the Company or any Subsidiary having been included in any
consolidated, affiliated, combined or unitary group with the Seller (or any
Affiliates of the Seller) at a time before the Closing Date; provided, however,
that Excluded Taxes shall not include (A) Taxes resulting from any act or
transaction (including a failure to act) of the Purchaser, the Company or any
Subsidiary occurring after the Closing on the Closing Date; and (B) any
Conveyance Taxes that may be imposed upon, or payable or collectible or incurred
in connection with this Agreement and the transactions contemplated hereby; and
(C) Taxes resulting from an actual or deemed election under Section 338 of the
Code with respect to LTV Global.
“Export and Import Laws” means any statute, regulation, administrative decision,
proviso, executive order, or license restriction concerning the importation,
export or re-export of products or merchandise or the engagement in financial or
other transactions.
“Final Order” means a Governmental Order (i) which has not been reversed,
stayed, enjoined, set aside, annulled or suspended; (ii) in relation to which no
request for stay, motion or petition for reconsideration or rehearing,
application or request for review, or notice of appeal or other administrative
or judicial petition for review or reconsideration (collectively, an “Appeal”)
is pending or has been granted; and (iii) as to which any time prescribed by
statute or regulation for filing an Appeal, and for the entry of orders staying,
reconsidering, or reviewing on the applicable Governmental Authority’s own
motion has expired.
“Financial Statements” means, collectively, the Annual Financial Statements and
the Interim Financial Statements.
“GAAP” means United States generally accepted accounting principles and
practices in effect from time to time.
“Governmental Authority” means any United States or non-United States, federal,
national, supranational, state, provincial, municipal, local, or other
government, governmental, regulatory or administrative authority, agency or
commission or any non-governmental self-regulatory agency, instrumentality or
commission, any stock exchange, or any court, tribunal or judicial or arbitral
body.
“Governmental Order” means any order, ruling, decision, writ, judgment,
injunction, decree, stipulation, determination, award or other directive entered
by or with any Governmental Authority.
“Hangar Installation Employees” means the hangar installation employees of the
Company located or based at the Seller’s facility in Orlando, Florida.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.
“Indebtedness” of any Person means, without duplication, (i) the outstanding
principal amount, together with accrued and unpaid interest, fees and other
amounts payable with the respect thereto, of (A) indebtedness of such Person or
its subsidiaries for borrowed money and (B) indebtedness evidenced by notes,
debentures, bonds or other similar instruments for the payment of which such
Person or its subsidiaries is responsible or liable; (ii) all obligations as
lessee under leases that have been included or should be recorded as capital
leases in accordance with GAAP; (iii) all Liabilities for any performance bonds,
surety bonds or similar obligations, to the extent claimed against or drawn;
(iv) all obligations or Liabilities and related costs or obligations under any
interest rate, protection agreements, foreign currency exchange agreements,
forward contracts or other interest, exchange rate or commodity hedging
agreements, currency swaps, collars, caps and similar hedging obligations
(including any settlement costs or breakage fees associated therewith); (v) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services (other than current trade payables incurred in the ordinary
course of business), including the maximum amount of any earn-out or similar
payments pursuant to acquisition agreements; (vi) all letters of credit, whether
or not drawn or contingent; (vii) any Liability arising out of or relating to
the employment or service or termination of employment or service of any current
or former Hangar Installation Employee; (viii) all costs and expenses incurred
by the Company or any Subsidiary in connection with the negotiation, execution,
delivery or performance of the Transaction Documents or the consummation of the
transactions contemplated thereby (including without limitation, any costs and
expenses incurred in connection with the satisfaction of the condition set forth
in Section 8.02(a)(v)(B)), in each case to the extent unpaid as of the Closing;
(ix) amounts in respect of any issued but uncleared checks and drafts of the
Company or any of the Subsidiaries; (x) all obligations of the type referred to
in clauses (i) through (ix) of other Persons for the payment of which such
Person or its subsidiaries is responsible or liable, directly or indirectly, as
obligor, guarantor or surety; and (xi) all obligations of the type referred to
in clauses (i) through (ix) of other Persons secured by any lien on any property
or asset of such Person or its subsidiaries.
“Indemnified Party” means a Purchaser Indemnified Party or a Seller Indemnified
Party, as the case may be.
“Indemnifying Party” means the Seller pursuant to Section 9.02 or the Purchaser
pursuant to Section 9.03, as the case may be.
“IRS” means the United States Internal Revenue Service.
“Intellectual Property” means rights in or to any or all of the following in all
jurisdictions throughout the world: (i) trademarks, service marks, trade dress
and trade names, and applications or registrations, or rights existing at common
law, pertaining to the foregoing, and all goodwill associated therewith; (ii)
patent applications and patents (including utility and design), including
re-issues, continuations, divisions, continuations-in-part, renewals or
extensions, and all inventions, discoveries, improvements, software (including
interpretive code, source code and object code) and designs that are now or
hereafter claimed in any such patent applications or patents; (iii) trade
secrets or confidential information that is generally unknown to third parties
that do not have free lawful access to such information, including, as
applicable, know-how, models, methodologies, specifications, rules, procedures,
processes, and other confidential information; (iv) copyrights in writings,
designs, Internet Web sites, software or other works, applications or
registrations in any jurisdiction for the foregoing and all moral rights related
thereto; (v) database rights; (vi) Internet domain names and applications and
registrations pertaining thereto; and (vii) claims or causes of action arising
out of or related to past, present or future infringement or misappropriation of
the foregoing.
“Interim Financial Statements” means, collectively, the consolidated balance
sheet of the Company and the Subsidiaries as of January 31, 2014, and the
related statement of profit and loss and member’s equity and the consolidated
cash flows for the twelve-month period ended on such date, attached to
Section 1.01(b) of the Disclosure Schedule.
“Iridium Assignment Agreement” means the Assignment and Assumption Agreement,
dated as of June 6, 2014, by and between Iridium Satellite LLC, the Company and
LiveTV Satellite.
“JetBlue/LiveTV Connectivity Agreement” means the KA-Band Wireless Broadband
Connectivity Hardware and Service Agreement entered into between the Seller and
the Company on the Signing Date and effective as of the Closing Date.
“JetBlue/LiveTV Entertainment System Agreement” means the In-Flight
Entertainment System Agreement, dated as of June 26, 2008, between the Seller
and the Company, as amended.
“Law” means any federal, national, supranational, state, provincial, local or
similar statute, law, treaty, ordinance, regulation, rule, code, Governmental
Order or requirement or rule of law (including common law), whether domestic or
foreign.
“Leased Real Property” means the real property leased by the Company or any
Subsidiary, in each case, as tenant.
“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured, known or unknown
or determined or determinable, and whether or not required to be reflected on a
balance sheet prepared in accordance with GAAP.
“Licensed Intellectual Property” means all Intellectual Property licensed to the
Company or any Subsidiary by any third party, including the Intellectual
Property embodied by the Licensed Software.
“Licensed Software” means all material computer software and databases licensed
to the Company by any third party, excluding software licensed to the Company
pursuant to any “shrink-wrap” or “click-wrap” license or any similar
nonexclusive, royalty-free license to off-the-shelf software on similar standard
terms.
“LiveAero Business” means the portion of the Business operated under the name
“LiveAero”, including without limitation the provision of voice and data
services for use on fixed wing aircraft and helicopters.
“Loss” means any and all losses, damages, claims, costs, expenses, interests,
awards, judgments or penalties, including reasonable attorneys’ and consultants’
fees and expenses, and incidental, consequential, special or indirect damages,
and loss of future revenue or income and diminution in value; provided, however,
that “Loss” shall not include any punitive damages or damages associated with
the loss of business reputation, regardless of whether such damages were
foreseeable, except to the extent that such damages are awarded by a court of
competent jurisdiction in a Third-Party Claim.
“Material Adverse Effect” means any event, circumstance, change in or effect on
the Business or the assets, liabilities, financial condition or operations of
the Company that, individually or in the aggregate, is or would be reasonably
likely to be materially adverse to the results of operations, assets or
financial condition of the Business or the Company, in each case taken as a
whole; provided, however, that none of the following or any event, circumstance,
change in or effect on the Business or the assets, liabilities, financial
condition or operations of the Company that results, either alone or in
combination, shall be considered in determining whether there has been a
“Material Adverse Effect”: (a) events, circumstances, changes or effects that
generally affect the industries (including the in-flight entertainment and
connectivity industry and the airline industry) in which the Business operates
(including legal and regulatory changes); (b) general economic or political
conditions (or changes therein) or events, circumstances, changes or effects
affecting the United States or global financial, capital or securities markets
generally; (c) changes or modifications in GAAP or applicable Law or
interpretations thereof; (d) changes arising out of or resulting from the
announcement of the execution of this Agreement; (e) any reduction in the price
of services or products offered by the Company or any Subsidiary; (f) any event,
circumstance, change or effect caused by acts of armed hostility, sabotage,
terrorism or war (whether or not declared), including any escalation or
worsening thereof; (g) the failure by the Company or any Subsidiary to meet any
internal or industry estimates, expectations, forecasts, projections or budgets
for any period; or (h) any event, circumstance, change or effect that results
from any action required to be taken pursuant to this Agreement or at the
request of the Purchaser, except that the events, occurrences, facts, conditions
or changes in the foregoing subclauses (a), (b), (c) or (f) shall be taken into
account to the extent they have a materially disproportionate adverse effect on
the Company and the Subsidiaries, taken as a whole, relative to other comparable
companies in the same industry as the Company.
“Offer Letter” means that certain letter agreement, dated April 25, 2014,
between the Company and Mr. Jeff Frisco.
“Organizational Documents” means, with respect to any Person, such Person’s
certificate of incorporation, articles of incorporation, certificate of
formation, articles of association, limited liability company agreement,
operating agreement, partnership agreement, bylaws or other governing documents,
as applicable, together with any amendments thereto.
“Owned Intellectual Property” means all Intellectual Property owned by the
Company or any Subsidiary, including the Intellectual Property listed in
Section 3.11(a) of the Disclosure Schedule and the Intellectual Property
embodied by the Proprietary Software.
“Parent Release” means the release in the form of Exhibit 1.01(b) to be executed
by JetBlue Airways Corporation.
“Permits” means any governmental or regulatory license, authorization,
franchise, certificate, permit or approval.
“Permitted Encumbrance” means (a) statutory liens for current Taxes not yet due
or delinquent (or which may be paid without interest or penalties) or the
validity or amount of which is being contested in good faith by appropriate
proceedings; and (b) mechanics’, carriers’, workers’, repairers’ and other
similar liens arising or incurred in the ordinary course of business relating to
obligations as to which there is no default on the part of the Company or any
Subsidiary, as the case may be, or the validity or amount of which is being
contested in good faith by appropriate proceedings, or pledges, deposits or
other liens securing the performance of bids, trade contracts, leases or
statutory obligations (including workers’ compensation, unemployment insurance
or other social security legislation) that are not, individually or in the
aggregate, material to the Business.
“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Pre-Closing Insured Liabilities” means (a) any Liability of the Company or any
Subsidiary other than LiveTV Satellite to the extent arising out of an event
occurring prior to the Closing and to the extent covered under the Company
Insurance Policies or the Seller Insurance Policies, and (b) any Liability of
LiveTV Satellite to the extent arising out of an event occurring prior to the
Second Closing and to the extent covered under the Company Insurance Policies or
the Seller Insurance Policies.
“Purchase Price Bank Account” means a bank account in the United States to be
designated by the Seller in a written notice to the Purchaser at least two
Business Days before the Closing.
“Reference Statement Date” means January 31, 2014.
“Regulations” means the Treasury Regulations (including Temporary Regulations)
promulgated by the United States Department of Treasury with respect to the Code
or other federal Tax Law.
“Restricted Activity” means design, development, manufacturing and supply of
electronic entertainment and connectivity equipment, system or services to the
commercial air transport market or other aerospace sectors; provided, that any
design, development, manufacturing and supply of any such equipment, system or
services, in each case to the extent not provided or to be provided to Seller or
any of its Affiliates on an exclusive basis under the JetBlue/LiveTV
Connectivity Agreement or JetBlue/LiveTV Entertainment System Agreement, for use
exclusively by the Seller shall not be a “Restricted Activity”.
“Sample Closing Statement” means the sample calculation of Closing Cash, Closing
Indebtedness and Closing Working Capital as of December 31, 2013, and the
Closing Adjustment as though the Closing had taken place as of such date,
attached hereto as Exhibit 1.01(d).
“Second Closing Date” means the date on which the Second Closing actually
occurs.
“Second Closing Payment” means the Second Closing Purchase Price, plus any
amounts paid to Purchaser under Section 3 of the Management Agreement, plus any
operating expenses of LiveTV Satellite paid by the Seller from the Closing to
the Second Closing, less any distributions by LiveTV Satellite to the Seller
from the Closing to the Second Closing.
“Second Closing Requirement” means, collectively, the approval or authorization
of the Federal Communications Commission of (a) a change of control from LiveTV
Satellite to the Purchaser or its Affiliate of the United States of America
Federal Communications Commission Domestic Section 214 Authorization for the
provision of domestic voice service that is held by LiveTV Satellite, and
(b) the issuance to the Purchaser or its Affiliate of a United States of America
Federal Communications Commission International Section 214 Authorization for
the provision of international voice service.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Seller’s Knowledge”, “Knowledge of the Seller” or similar terms used in this
Agreement mean the actual knowledge, after reasonable inquiry, of the Persons
listed in Exhibit 1.01(c) as of the Signing Date and as of the Closing (or, with
respect to a certificate delivered pursuant to this Agreement, as of the date of
delivery of such certificate).
“Severance Plan” means the LiveTV, LLC Teammember Change in Control Severance
Plan.
“Straddle Period” means any taxable period beginning on or before the Closing
Date and ending after the Closing Date.
“Subsidiary Interests” means the issued and outstanding (i) shares of common
stock, par value $0.01 per share of LiveTV International and (ii) shares of
common stock, no par value per share of LTV Global.
“Target Cash Amount” means $5,000,000.
“Target Working Capital” means $58,566,000.
“Tax” or “Taxes” means any and all federal, state, local, municipal, foreign and
other taxes, duties, levies or other assessments, including income, gross
receipts, payroll, employment, excise, stamp, customs duties, capital stock,
franchise, profits, withholding, social security, unemployment, real property,
personal property, sales, use, transfer, value added, alternative or add-on
minimum, estimated, ad valorem, inventory, license, severance, occupation, trade
tax, telecommunications tax, solidarity surcharge, wealth or tax equivalents,
together with interest, penalties and additions to tax imposed with respect
thereto, imposed by any Governmental Authority.
“Tax Returns” means returns, declarations, claims for refund, or information
returns or statements, reports and forms relating to Taxes filed or required to
be filed with any Governmental Authority (including any schedule or attachment
thereto), including any amendment thereof.
“Transaction Documents” means this Agreement, the Transition Services Agreement,
the Confidentiality Agreement, the Amended and Restated In-Flight Entertainment
System Agreement, the JetBlue/LiveTV Connectivity Agreement, the Parent Release,
the ViaSat Assignment Agreement, the Distribution Agreement, the Management
Agreement, the Iridium Assignment Agreement and the ViaSat Bill of Sale.
“ViaSat Assignment Agreement” means that certain Assignment and Assumption
Agreement, dated as of the Signing Date, by and between the Seller and the
Company, pursuant to which (among other things) the Seller assigned to the
Company all the Seller’s rights and interests in that certain Full-Time Capacity
Services Agreement, dated as of March 30, 2011, by and between the Seller and
ViaSat, Inc., as amended.
“ViaSat Bill of Sale” means that certain Bill of Sale, dated as of June 9, 2014,
between the Seller and the Company.
“ViaSat Inventory” means the assets and property set forth on Exhibit 2.05(l).
“WARN” means the Worker Adjustment and Retraining Notification Act, as amended,
and all similar state, local and foreign laws.
Section 1.02    Definitions. The following terms have the meanings set forth in
the Sections set forth below:
Definition
Location
“Accountant’s Statement”
2.03(d)
“Adjustment Period”
2.03(f)
“Agreement”
Preamble
“Airfone Transaction”
Schedule 9.02
“Allocation Statements”
2.10
“Barclays”
3.19
“Business”
Recitals
“Change in Control Agreement”
6.05(d)
“Closing”
2.04
“Closing Adjustment”
2.03(b)
“Closing Allocation Statement”
2.10
“Closing Purchase Price”
2.02
“Closing Statement”
2.03(b)
“Company”
Recitals
“Company Insurance Policies”
3.21
“Competing Business”
5.06(b)
“Confidentiality Agreement”
5.03(a)
“Contest”
7.03(b)
“Continuing Employee”
6.01
“Customer Contract”
3.16(a)(i)
“Customers”
3.17(a)
“Disputed Amounts”
2.03(c)
“Estimated Closing Adjustment”
2.03(a)
“Estimated Closing Cash”
2.03(a)
“Estimated Closing Indebtedness”
2.03(a)
“Estimated Closing Statement”
2.03(a)
“Estimated Closing Working Capital”
2.03(a)
“Fundamental Representations”
9.01
“FUSF”
Schedule 9.02
“Government Contract”
3.16(a)(iii)
“Leases”
3.13(b)
“LiveTV International”
Recitals
“LiveTV Satellite”
Recitals
“LTV Global”
Recitals
“Management Agreement”
Recitals
“Material Contracts”
3.16(a)
“Membership Interests”
Recitals
“Morgan Stanley”
3.19
“Notice of Disagreement”
2.03(b)
“Original Agreement”
Recitals
“Products”
Recitals
“Proprietary Software”
3.11(b)
“Purchase Price”
2.02
“Purchaser”
Preamble
“Purchaser Flex Plan”
6.03
“Purchaser 401(k) Plan”
6.02
“Purchaser Indemnified Party”
9.02
“Registered Owned Intellectual Property”
3.11(a)
“Retained Liability Claim”
9.05(c)
“Satellite Interests”
Recitals
“Second Closing”
2.07
“Second Closing Allocation Statement”
2.10
“Second Closing Purchase Price”
2.02
“Seller”
Preamble
“Seller Flex Plan”
6.03
“Seller Indemnified Party”
9.03
“Seller Indemnifying Party”
9.05(c)
“Seller Insurance Policies”
5.09
“Signing Date”
Recitals
“Submitted Notice of Disagreement”
2.03(c)
“Subsidiary”
Recitals
“Supplier”
3.17(c)
“Supplier Contract”
3.16(a)(ii)
“Target”
5.06(b)
“Tax Benefit Payment”
9.04(d)
“Termination Date”
10.01(a)
“Third-Party Claim”
9.05(b)
“Transition Services Agreement”
5.07



ARTICLE II    

PURCHASE AND SALE
Section 2.01    Purchase and Sale of the Membership Interests. Upon the terms
and subject to the conditions of this Agreement, (a) at the Closing, the Seller
shall sell to the Purchaser (or its designee), and the Purchaser (or its
designee) shall purchase from the Seller, all of the right, title and interest
in and to the Membership Interests, free and clear of all Encumbrances, and
(b) at the Second Closing, the Seller shall sell to the Purchaser (or its
designee), and the Purchaser (or its designee) shall purchase from the Seller,
all of the right, title and interest in and to the Satellite Interests, free and
clear of all Encumbrances.
Section 2.02    Purchase Price. Subject to adjustment of the Closing Purchase
Price pursuant to Section 2.03 below, the aggregate purchase price for the
Membership Interests shall be $399,000,000 (“Closing Purchase Price”), and the
aggregate purchase price for Satellite Interests shall be $1,000,000 (“Second
Closing Purchase Price”, together with the Closing Purchase Price, the “Purchase
Price”).
Section 2.03    Closing Purchase Price Adjustment.
(a)    No fewer than one Business Days prior to the Closing Date, the Seller
shall deliver a statement (the “Estimated Closing Statement”) to the Purchaser
which sets forth the Seller’s good faith estimate of Closing Cash (the
“Estimated Closing Cash”), Closing Indebtedness (“Estimated Closing
Indebtedness”), the Closing Working Capital (the “Estimated Closing Working
Capital”) and a calculation of the Estimated Closing Adjustment, and which
Estimated Closing Statement shall be prepared in a manner consistent in all
respects with the Sample Closing Statement, including the line items set forth
therein. The “Estimated Closing Adjustment” shall be an amount equal to
(i) Estimated Closing Cash, minus (ii) Estimated Closing Indebtedness, plus
(iii) the Estimated Closing Working Capital, minus (iv) the Target Working
Capital, minus (v) the Target Cash Amount. If the Estimated Closing Adjustment
is a positive number, then the Closing Purchase Price payable by the Purchaser
at the Closing will be increased by the Estimated Closing Adjustment. If the
Estimated Closing Adjustment is a negative number, then the Closing Purchase
Price payable by the Purchaser at the Closing will be reduced by the Estimated
Closing Adjustment.
(b)    Within 60 days after the Closing Date, the Purchaser shall prepare and
deliver to the Seller a statement setting forth its calculation of Closing Cash,
Closing Indebtedness, Closing Working Capital and the Closing Adjustment (the
“Closing Statement”), which Closing Statement shall be prepared in a manner
consistent in all respects with the Sample Closing Statement, including the line
items set forth therein. The “Closing Adjustment” shall be an amount equal to
(i) the Closing Cash, minus (ii) Closing Indebtedness, plus (iii) the Closing
Working Capital, minus (iv) the Target Working Capital, minus (v) the Target
Cash Amount. The Closing Statement shall become final and binding upon the
parties on the 31st day following receipt thereof by the Seller, unless the
Seller shall provide a written notice (the “Notice of Disagreement”) of its
disagreement with the amounts set forth in the Closing Statement to the
Purchaser prior to such date. Any Notice of Disagreement shall specify in
reasonable detail the nature of any disagreement so asserted. If a timely Notice
of Disagreement is received by the Purchaser, then the Closing Statement and the
Closing Adjustment, in each case as determined in accordance with clauses
(c) and (d) below, shall become final and binding upon the parties, on the
earlier of (A) the date on which the parties hereto resolve in writing any
differences they have with respect to any matter specified in the Notice of
Disagreement and agree upon a final Closing Statement and final Closing
Adjustment in accordance with clause (c) below, or (B) the date on which the
Accounting Firm delivers the Accountant’s Statement (as defined below) in
accordance with Section 2.03(d).
(c)    During the 30 days immediately following the delivery of a Notice of
Disagreement, the Seller and the Purchaser shall seek in good faith to resolve
in writing (and thereby agree on a final Closing Statement and Closing
Adjustment) any differences they may have with respect to any matter specified
in the Notice of Disagreement. At the end of such 30 day period, the Seller and
the Purchaser shall submit to the Accounting Firm for review and resolution any
and all matters which remain in dispute (“Disputed Amounts”) and the Notice of
Disagreement (as it may be modified by the Seller to reflect the resolution of
any differences with respect to the matters specified therein prior to
submission to the Accounting Firm being the “Submitted Notice of Disagreement”),
and, within 30 days of its receipt of the Submitted Notice of Disagreement, the
Accounting Firm shall make a final and conclusive determination, binding on the
parties hereto and not subject to appeal, of the Disputed Amounts.
(d)    At the time of submission of the Submitted Notice of Disagreement, the
Seller and the Purchaser will each submit a written statement setting forth
their respective positions with respect only to the Disputed Amounts. Neither
party hereto shall make any ex parte communications with the Accounting Firm
relating to the Submitted Notice of Disagreement or the Disputed Amounts, other
than written answers by the parties hereto to written questions of the
Accounting Firm (copies of which shall be provided simultaneously to the other
party). In making its determination, the Accounting Firm (i) shall accept the
position of the Seller or the Purchaser with respect to each Disputed Amount but
shall not choose any other formulation, (ii) shall be bound by the definitions
in this Agreement, (iii) shall review the Disputed Amounts reflected on the
Submitted Notice of Disagreement in accordance with this Section 2.03(d),
(iv) shall base its review solely on the written documents presented by the
parties hereto in accordance with this Section 2.03(d), and (v) upon completion
of its review, shall deliver to the Seller and the Purchaser a written award, in
the form of a statement setting forth its final determination of the Disputed
Amounts, the final Closing Statement and the final Closing Adjustment (the
“Accountant’s Statement”), it being understood and agreed that the award of the
Accounting Firm will not be based on an independent examination or audit of the
financial or accounting records relating to the Business or legal discovery
process. The fees and disbursements of the Accounting Firm shall be allocated
between the parties hereto in the same proportion that the aggregate amount of
such Disputed Amounts that is unsuccessfully disputed by each such party (as
finally determined by the Accounting Firm) bears to the total amount of such
Disputed Amounts. In acting under this Agreement, the Accounting Firm shall act
as an arbitrator and not as an expert. Any determination or award by the
Accounting Firm shall be governed by the Federal Arbitration Act.
(e)    (i) If the Closing Adjustment exceeds the Estimated Closing Adjustment,
then the Purchaser shall pay to the Seller an amount equal to the positive
difference between the Closing Adjustment and the Estimated Closing Adjustment,
and (ii) if the Estimated Closing Adjustment exceeds the Closing Adjustment,
then the Seller shall pay to the Purchaser an amount equal to the positive
difference between the Estimated Closing Adjustment and the Closing Adjustment;
provided, however, that, for purposes of the calculations set forth in each of
the immediately preceding clauses (i) and (ii), (A) the first $250,000 (if any)
by which the Closing Working Capital exceeds the Estimated Closing Working
Capital or the Estimated Closing Working Capital exceeds the Closing Working
Capital shall be disregarded, provided that, subject to the immediately
following clause (B), in the event that either such difference exceeds $250,000,
the entire amount of such difference shall not be disregarded and shall be
reflected in the Closing Adjustment, and (B) the amount (if any) by which the
Closing Working Capital exceeds the Estimated Closing Working Capital or the
Estimated Closing Working Capital exceeds the Closing Working Capital by more
than $4,000,000 shall be disregarded. Any payments that are required to be made
pursuant to the immediately preceding sentence shall be made within three
Business Days after the Closing Statement becomes final and binding on the
parties hereto, together with interest thereon from the Closing Date to the date
of payment at the rate of 2.5%. If the Closing Adjustment is equal to the
Estimated Closing Adjustment, then neither the Purchaser nor the Seller shall
owe any amount to the other party pursuant to this Section 2.03(e).
(f)    The Purchaser agrees that, following the Closing through the date on
which the Closing Statement is finally determined in accordance with
Section 2.03(b), Section 2.03(c) and Section 2.03(d) (such period, the
“Adjustment Period”), except as required by applicable Law or GAAP, it will not
take any actions with respect to any accounting books, records, policy or
procedure on which the Closing Statement is to be based that are materially
inconsistent with past practices of the Seller related to the Business, the
Company or the Subsidiaries or that would make it impossible or impracticable to
calculate Closing Cash, Closing Indebtedness or Closing Working Capital in the
manner and utilizing the methods required hereby. During the Adjustment Period,
the Seller will be permitted to review the Purchaser’s and its auditors’ working
papers relating to the Estimated Closing Statement, all of the Purchaser’s books
and records with respect thereto and such other books and records of the
Purchaser as the Seller may reasonably request in connection with such review.
During such period, the Purchaser shall have access to the working papers of the
Seller, and the Seller shall instruct (and use its commercially reasonable
efforts to cause) its accountants and auditors to grant the Purchaser access to
their working papers (subject to the execution of customary access letters or
similar agreements reasonably required by such accountants and auditors),
prepared in connection with the preparation of the Notice of Disagreement.
(g)    It is expressly understood that the provisions of this Section 2.03 are
intended solely to measure Closing Cash, Closing Indebtedness and Closing
Working Capital and shall constitute the exclusive remedy of the parties solely
with respect to the determination of Closing Cash, Closing Indebtedness and the
Closing Working Capital.
Section 2.04    Closing. Subject to the terms and conditions of this Agreement,
the closing of the sale and purchase of the Membership Interests contemplated by
this Agreement (the “Closing”) shall take place at a meeting to be held at the
offices of Shearman & Sterling LLP, 599 Lexington Avenue, New York, New York at
10:00 a.m. New York time on the fifth Business Day following the satisfaction or
waiver of the condition to the obligations of the parties hereto set forth in
Sections 8.01(a), 8.02(a) and 8.03(a) (other than those conditions that by their
nature are to be satisfied or waived at the Closing, and subject to the
satisfaction or waiver of such conditions), or at such other place or at such
other time or on such other date as the Seller and the Purchaser may mutually
agree upon in writing.
Section 2.05    Closing Deliveries by the Seller. At the Closing, the Seller
shall deliver or cause to be delivered to the Purchaser:
(a)    a Membership Interest transfer form evidencing and effecting the transfer
of the Membership Interests to the Purchaser;
(b)    a receipt for the Closing Purchase Price;
(c)    an executed counterpart of the Transition Services Agreement;
(d)    an executed Parent Release;
(e)    one or more payoff letters in, each in a form reasonably acceptable to
the Purchaser, evidencing all actions taken to effect the matters set forth in
Section 5.08;
(f)    evidence reasonably acceptable to the Purchaser that the Seller has, or
has caused the Company and/or the applicable Subsidiary to, cancel and surrender
to the Federal Communications Commission the license for experimental operations
issued to “LiveTV” under FCC call sign WG2XOM, File Number 0203-EX-PL-2013;
(g)    a certificate of a duly authorized officer of the Seller certifying as to
the matters set forth in Sections 8.02(a)(i) and 8.02(a)(ii);
(h)    evidence reasonably acceptable to the Purchaser that the aggregate amount
of Cash and Cash Equivalents as of immediately prior to the Closing is at least
$5,000,000;
(i)    an executed copy of the Management Agreement;
(j)    an executed copy of the Distribution Agreement;
(k)    an executed copy of the Iridium Assignment Agreement; and
(l)    a copy of the ViaSat Bill of Sale duly executed by each of the Company
and the Seller.
Section 2.06    Closing Deliveries by the Purchaser. At the Closing, the
Purchaser shall deliver to the Seller:
(a)    the Closing Purchase Price by wire transfer in immediately available
funds to the Purchase Price Bank Account;
(b)    an executed counterpart of the Transition Services Agreement; and
(c)    a certificate of a duly authorized officer of the Purchaser certifying as
to the matters set forth in Sections 8.01(a)(i) and 8.01(a)(ii).
Section 2.07    Second Closing. Subject to the terms and conditions of this
Agreement, the closing of the sale and purchase of the Satellite Interests
contemplated by this Agreement (the “Second Closing”) shall take place at a
meeting to be held at the offices of Shearman & Sterling LLP, 599 Lexington
Avenue, New York, New York at 10:00 a.m. New York time on the fifth Business Day
following the satisfaction or waiver of the condition to the obligations of the
parties hereto set forth in Sections 8.01(b), 8.02(b) and 8.03(b) (other than
those conditions that by their nature are to be satisfied or waived at the
Second Closing, and subject to the satisfaction or waiver of such conditions),
or at such other place or at such other time or on such other date as the Seller
and the Purchaser may mutually agree upon in writing.
Section 2.08    Second Closing Deliveries by the Seller. At the Second Closing,
the Seller shall deliver or cause to be delivered to the Purchaser:
(a)    a membership interest transfer form evidencing and effecting the transfer
of the Satellite Interests to the Purchaser;
(b)    a receipt for the Second Closing Payment; and
(c)    a certificate of a duly authorized officer of the Seller certifying as to
the matters set forth in Section 8.02(b)(i).
Section 2.09    Second Closing Deliveries by the Purchaser. At the Closing, the
Purchaser shall deliver to the Seller:
(a)    a certificate of a duly authorized officer of the Purchaser certifying as
to the matters set forth in Section 8.01(b)(i); and
(b)    the Second Closing Payment by wire transfer in immediately available
funds to the Purchase Price Bank Account.
Section 2.10    Purchase Price Allocation. No later than 45 days following the
Closing, the Seller shall prepare and deliver to the Purchaser, for its review
and approval, a statement allocating, for U.S. federal income Tax purposes, the
Closing Purchase Price (as increased for U.S. federal income Tax purposes to
take into account any Liabilities of the Company) among the assets of the
Company, including shares of stock in Subsidiaries (such statement the “Closing
Allocation Statement”), in accordance with Section 1060 of the Code and the
regulations promulgated thereunder. No later than 45 days following the Second
Closing, the Seller shall prepare and deliver to the Purchaser, for its review
and approval, a statement allocating, for U.S. federal income Tax purposes, the
Second Closing Payment (as increased for U.S. federal income Tax purposes to
take into account any Liabilities of LiveTV Satellite) among the assets of
LiveTV Satellite (such statement the “Second Closing Allocation Statement” and
together with the Closing Allocation Statement, the “Allocation Statements”), in
accordance with Section 1060 of the Code and the regulations promulgated
thereunder. The Purchaser and the Seller shall negotiate in good faith to
resolve any differences they have with respect to each Allocation Statement
during the 60 days immediately following delivery of such Allocation Statement
by the Seller. Notwithstanding anything herein to the contrary, if a dispute
regarding an Allocation Statement remains after such good faith negotiation,
such dispute shall be referred to the Accounting Firm, which shall submit its
final determination within 20 days and such determination shall be final,
binding and conclusive on the parties. Any and all costs incurred in connection
with such retention of the Accounting Firm shall be equally borne by the
Purchaser and the Seller. When an agreement on an Allocation Statement is
reached between the Purchaser and the Seller or determined by the Accounting
Firm, (a) such Allocation Statement shall be conclusive and binding upon the
parties for all purposes, and neither the Purchaser nor the Seller shall take
any Tax position which is inconsistent with such allocation, (b) the Seller and
the Purchaser shall each file an IRS Form 8594 and all U.S. federal, state,
local and other Tax Returns required to be filed in accordance with such
Allocation Statement and (c) the parties agree to consult, and to cause their
respective Affiliates to consult, with one another with respect to any Tax
audit, controversy or litigation relating to such Allocation Statement by the
IRS or another Tax authority (it being understood that, notwithstanding the
foregoing, in the event the IRS challenges any position taken by any party
relating to the Allocation Statement, such party may settle or litigate such
challenge without the consent of, or liability to, the other party). Each
Allocation Statement may be revised by the Purchaser and the Seller to reflect
any adjustments to the Closing Purchase Price or the Second Closing Payment.
ARTICLE III    

REPRESENTATIONS AND WARRANTIES OF THE SELLER
The Seller hereby represents and warrants to the Purchaser, subject to such
exceptions as are disclosed in the Disclosure Schedule, as of the Signing Date
and as of the Closing Date (except to the extent expressly made as of an earlier
date, in which case, as of such date), as follows:
Section 3.01    Organization, Authority and Qualification of the Seller. Each of
the Seller, the Company and LiveTV Satellite has all necessary corporate power
and authority to enter into this Agreement (as applicable) and the other
Transaction Documents to which it is a party, to carry out its obligations
hereunder (as applicable) and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of the Transaction
Documents to which it is a party by each of the Seller, the Company and LiveTV
Satellite, the performance by each of the Seller, the Company and LiveTV
Satellite of its obligations hereunder (as applicable) and thereunder and the
consummation by each of the Seller, the Company and LiveTV Satellite of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite action on the part of each of the Seller, the Company and LiveTV
Satellite. This Agreement has been, and, as of the Closing, the other
Transaction Documents to which it is a party will be, duly executed and
delivered by each of the Seller, the Company and LiveTV Satellite (as
applicable), and (assuming due authorization, execution and delivery by the
Purchaser) this Agreement constitutes, and, when executed, the Transaction
Documents to which it is a party will constitute, a legal, valid and binding
obligation of each of the Seller, the Company and LiveTV Satellite (as
applicable), enforceable against each of them in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equitable principles.
Section 3.02    Organization, Authority and Qualification of the Company. Each
of the Company and each Subsidiary is a legal entity duly organized, validly
existing and in good standing under the Laws of the State of Delaware and has
all necessary corporate or limited liability company power and authority to own,
operate or lease the properties and assets now owned, operated or leased by it
and to carry on its business as it has been and is currently conducted. Each of
the Company and each Subsidiary is duly licensed or qualified to do business and
is (where applicable) in good standing in each jurisdiction in which the
properties owned or leased by it or the operation of its business makes such
licensing or qualification necessary or desirable, except to the extent that the
failure to be so licensed, qualified or (where applicable) in good standing
would not have a Material Adverse Effect.
Section 3.03    Capitalization; Ownership of Membership Interests, Satellite
Interests and Subsidiary Interests. Section 3.03 of the Disclosure Schedule sets
forth, with respect to the Company and each Subsidiary, its name, its
outstanding shares of capital stock or other ownership interests and the current
ownership of such shares or other ownership interests; except that, as of the
date hereof, all of the Satellite Interests are owned solely by the Seller. All
of the issued and outstanding Membership Interests, Satellite Interests and
Subsidiary Interests have been duly authorized, validly issued and fully paid
and have not been issued in violation of any preemptive rights. There are no
outstanding interests, options, warrants, voting rights or other rights,
agreements, arrangements or commitments relating to preemptive or similar rights
to acquire, or to the sale or issuance of, or the granting of rights to acquire,
any interest of the Company or any Subsidiary, or any securities or other
instruments convertible into, exchangeable for or evidencing the right to
purchase or acquire any interests in the Company or any Subsidiary. The
Membership Interests, Satellite Interests and the Subsidiary Interests
constitute all the issued and outstanding interests in the Company and each
Subsidiary, respectively. Immediately prior to the Closing, the Seller will own
all of the Membership Interests and Satellite Interests and the Company will own
all of the Subsidiary Interests, in each case, free and clear of all
Encumbrances other than Permitted Encumbrances. Except as set forth in
Section 3.03 of the Disclosure Schedule, the Company does not own, directly or
indirectly, any capital stock or other ownership interests of any Person other
than the LiveTV International and LTV Global and each of the Subsidiaries does
not own, directly or indirectly, any capital stock or ownership interests of any
Person.
Section 3.04    No Conflict; Consents and Approvals.
(m)    Assuming (i) the expiration or termination of the applicable waiting
periods under the HSR Act, (ii) the making or obtaining of all consents,
approvals, authorizations, filings and notifications required under any other
applicable antitrust, competition or trade regulation Law, and (iii) the
obtaining of all approvals and the delivery of all notices set forth on
Section 3.04 of the Disclosure Schedule, the execution, delivery and performance
by each of the Seller, the Company and LiveTV Satellite of this Agreement (as
applicable) and the other Transaction Documents to which it is a party, do not
and shall not (A) violate, conflict with or result in the breach of the
Organizational Documents of the Seller, the Company or any Subsidiary,
(B) conflict with or violate any Law or Governmental Order applicable to the
Seller, the Company or any Subsidiary in any material respects, (C) require any
consent, approval, authorization or other order of, action by, filing with, or
notification to, any Governmental Authority or (D) conflict with, result in any
breach of, constitute a default (or event which with the giving of notice or
lapse of time, or both, would become a default) under, require any consent or
notification under, or give to others any rights of termination, acceleration or
cancellation of, or any rights of payment by the Company or the Subsidiaries
under, any Material Contract, except in the case of clauses (C) and (D), as may
result from any facts or circumstances relating solely to the Purchaser or any
of its Affiliates.
(n)    The execution, delivery and performance by each of the Seller, the
Company and LiveTV Satellite of this Agreement (as applicable) and the other
Transaction Documents to which it is a party do not and shall not (i) require
any consent, approval, authorization or other order of, action by, filing with,
or notification to, any Governmental Authority with respect to any Government
Contract, or (ii) conflict with, result in any breach of, constitute a default
(or event which with the giving of notice or lapse of time, or both, would
become a default) under, require any consent or notification under, or give to
others any rights of termination, acceleration or cancellation of, or any rights
of payment by the Company or the Subsidiaries under, any Government Contract,
except in the case of clauses (i) and (ii), as may result from any facts and
circumstances relating solely to the Purchaser or any of its Affiliates.
Section 3.05    Financial Information; Corporate Records.
(d)    The Seller has made available to the Purchaser true and complete copies
of the Financial Statements. Except as set forth in Section 3.05(a) of the
Disclosure Schedule, the Financial Statements were prepared in accordance with
GAAP, consistently applied, and present fairly in all material respects the
consolidated financial condition and results of operations and cash flows of the
Company and the Subsidiaries as of the dates thereof and for the periods covered
thereby, subject, in the case of the Interim Financial Statements, to normal
recurring year-end adjustments (the effect of which are not and will not be,
individually or in the aggregate, materially adverse) and the absence of notes.
(e)    The Seller has made available to the Purchaser true and complete copies
of the Organizational Documents of each of the Company and the Subsidiaries in
effect on the Signing Date. The books, records and accounts of the Company and
the Subsidiaries, in the aggregate, accurately and fairly reflect, in all
material respects, the transactions and the assets and liabilities of the
Company and the Subsidiaries.
(f)    The Seller has devised and maintains systems of internal controls
(including those covering processes and transactions of the Company which the
Seller deems material) over financial reporting to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP. Such
accounting controls, as they relate to the Company are, and for the past two
(2) completed fiscal years of the Company have been, sufficient, in all material
respects, to provide reasonable assurances that (i) all material transactions
are executed in accordance with management’s general or specific authorization
and are properly reflected in the Company’s financial statements under GAAP, and
(ii) all material transactions are recorded as necessary to permit the accurate
preparation of financial statements in accordance with the accounting
principles, methods and practices used in preparing the Seller’s audited
financial statements, applied on a consistent basis under GAAP.
(g)    Neither the Seller’s nor the Company’s auditors have notified the Seller,
the Company or any of the Subsidiaries in writing of any event, circumstance or
set of facts that have materially affected or are reasonably likely to
materially affect the Financial Statements.
Section 3.06    Absence of Undisclosed Material Liabilities. There are no
Liabilities of the Company or the Subsidiaries, other than (a) Liabilities
reflected or reserved against on the Financial Statements or incurred in
connection with this Agreement or the Transaction Documents or the transactions
contemplated hereby and thereby, (b) Liabilities set forth in Section 3.06(b) of
the Disclosure Schedule, (c) Liabilities incurred since the Reference Statement
Date in the ordinary course of business of the Company and the Subsidiaries
(none of which is a liability or obligation for breach of contract, breach of
warranty, tort of infringement by the Company or any of the Subsidiaries),
(d) Liabilities for Taxes or (e) Liabilities that are not material to the
Company or the Subsidiaries.
Section 3.07    Conduct in the Ordinary Course. Except as set forth in
Section 3.07 of the Disclosure Schedule and Schedule 1.01, since the Reference
Statement Date, (a) the Seller, the Company and the Subsidiaries have conducted
the Business substantially in the ordinary course consistent with past
practices, (b) no Material Adverse Effect has occurred, and (c) except as set
forth in Section 3.07(c) of the Disclosure Schedule, neither the Seller (as it
relates to the Business), the Company nor any Subsidiary has taken any action
that, if taken after the Signing Date, would constitute a violation of, or
require consent under, Section 5.01(b).
Section 3.08    Litigation. Except as set forth in Section 3.08 of the
Disclosure Schedule, as of the Signing Date, there is no Action by or against
the Seller (as it relates to the Business, the Company or any Subsidiary), the
Company or the Subsidiaries pending before any Governmental Authority or, to the
Knowledge of the Seller, threatened, (a) materially and adversely affecting any
of the Company’s or any of the Subsidiaries’ businesses or operations or
material rights, properties or assets or (b) which would affect the legality,
validity or enforceability of this Agreement or the Transaction Documents or the
consummation of the transactions contemplated hereby or thereby or otherwise
prevent or materially delay consummation of the transactions contemplated by
this Agreement or the Transaction Documents. There are no amounts outstanding,
due or owing under any agreements with respect to the settlement of an Action to
which the Company or any of the Subsidiaries is a party.
Section 3.09    Compliance with Laws. Since January 1, 2011, the Seller, the
Company and the Subsidiaries have each conducted the Business, in all material
respects, in compliance with all Laws and Governmental Orders applicable to the
Seller (as it relates to the Business, the Company or any Subsidiary), the
Company or the Subsidiaries, and neither the Seller (as it relates to the
Business, the Company or any Subsidiary), the Company nor any Subsidiary is in
violation in any material respect of any such Law or Governmental Order,
including, without limiting the foregoing, any provision of any Anti-Corruption
Laws and any Export and Import Laws. Except as set forth in Section 3.09 of the
Disclosure Schedule, as of the Signing Date, there are no outstanding
Governmental Orders and no unsatisfied judgments, penalties or awards against or
affecting the Company or any Subsidiary or any of their properties or assets the
failure of which to resolve or satisfy would be material to the Company and the
Subsidiaries, taken as a whole. Since January 1, 2012, none of the Seller, the
Company or any Subsidiary has (i) received any notice or communications in
writing from any Governmental Authority alleging non-compliance by the Company,
any of the Subsidiaries or the Seller (as it relates to the Business, the
Company or any Subsidiary) with any applicable Law or Governmental Order or
(ii) to the Seller’s Knowledge as of the Signing Date, been under investigation,
formal or informal, for any potential violation of any Law.
Section 3.10    Licenses, Permits and Approvals. Section 3.10 of the Disclosure
Schedule sets forth all Permits issued to, or otherwise held by, or in the
possession of, the Seller, Company or any Subsidiary with respect to the
Business as of the Signing Date. Except as set forth in Section 3.10 of the
Disclosure Schedule, all Permits required to conduct the Business are in the
possession of the Seller, the Company or the Subsidiaries, as applicable, are
valid, binding and in full force and effect, and the Business is being conducted
in compliance therewith, except for any such Permits the failure of which to
possess or with which to be in compliance would not be material to the Company
and the Subsidiaries, taken as a whole. All fees and charges with respect to
such Permits have been paid in full. Section 3.10 of the Disclosure
Schedule lists all current material Permits issued to the Company or any of the
Subsidiaries, including the names of the Permits and their respective dates of
issuance and expiration. To Seller’s Knowledge, no event has occurred that would
reasonably be expected to result in the revocation, suspension, lapse or
limitation of any material Permit.
Section 3.11    Intellectual Property.
(a)    Section 3.11(a) of the Disclosure Schedule sets forth a true, accurate
and complete list of all (i) patents and patent applications, (ii) trademark,
service mark and copyright registrations and applications for registration, and
(iii) Internet domain name registrations, in each case of clauses (i) – (iii),
that are owned by the Company or the Subsidiaries as of the Signing Date (the
“Registered Owned Intellectual Property”).
(b)    Section 3.11(b) of the Disclosure Schedule sets forth a true, accurate,
and complete list of all material computer software owned by the Company or any
Subsidiary (the “Proprietary Software”). All Licensed Software is licensed to
the Company or the Subsidiaries under the agreements listed in Section
3.16(a)(xviii) of the Disclosure Schedule.
(c)    The Company or a Subsidiary owns all rights to use each item of the
Registered Owned Intellectual Property and the Proprietary Software, free and
clear of Encumbrances (other than Permitted Encumbrances).
(d)    To the Knowledge of the Seller, each item of the Registered Owned
Intellectual Property (excluding any applications contained within the
Registered Owned Intellectual Property) is valid and enforceable.
(e)    The Company or a Subsidiary has valid and enforceable rights to exploit
the Licensed Intellectual Property in connection with, and to the full extent
used in, the operation of the Business as currently conducted.
(f)    The Owned Intellectual Property, Licensed Intellectual Property and any
Intellectual Property to be provided to the Company or the Subsidiaries pursuant
to the Transition Services Agreement, together comprise all of the Intellectual
Property necessary for the conduct of the business of the Company as currently
conducted; provided, however, that nothing in this Section 3.11(f) or in the
first sentence of Section 3.09 constitutes a representation or warranty of
non-infringement, non-misappropriation or non-violation of Intellectual Property
of any other Person. Neither Seller nor any of Seller’s Affiliates (other than
the Company and the Subsidiaries) owns any Intellectual Property used or held
for use in the conduct of the Business as currently conducted.
(g)    To the Knowledge of the Seller, there is no basis to believe that the
conduct of the business of the Company as currently conducted conflicts with,
infringes, misappropriates, or violates any Intellectual Property of any Person,
and to the Knowledge of the Seller, there is no basis for any Person to allege
such conflict. No material Proprietary Software, or use of such Proprietary
Software, nor, to the Knowledge of the Seller, any other Proprietary Software or
Licensed Software, or use of such other Proprietary Software or Licensed
Software, by the Company or any Subsidiary in connection with the conduct of its
business as currently conducted, conflicts with, infringes upon, misappropriates
or violates any Intellectual Property of any Person. The consummation of the
transactions contemplated by this Agreement will not alter or impair any rights
of, or impose any additional obligation upon, the Company or any Subsidiary with
respect to any Owned Intellectual Property, Proprietary Software, Licensed
Software or material Licensed Intellectual Property; provided, however, that no
representation or warranty is being made in this sentence as to the effect of
any contract or agreement of the Purchaser or any of its Affiliates with a third
party on the alteration or impairment of any rights of, or the imposition of an
additional obligation upon, the Company with respect to any Owned Intellectual
Property, Proprietary Software, Licensed Software or material Licensed
Intellectual Property.
(h)    To the Knowledge of the Seller, no Person is engaging, or has engaged
within the past six (6) years, in any activity that infringes, misappropriates
or otherwise violates any Owned Intellectual Property.
(i)    The Company has taken commercially reasonable steps necessary to
safeguard and maintain the secrecy and confidentiality of, and proprietary
rights in, all material confidential information owned by the Company. To the
Knowledge of the Seller, none of the trade secrets owned by the Company has been
disclosed to the detriment of the Company for the benefit of any Person other
than the Company. No employee or, to the Knowledge of the Seller, independent
contractor or agent of the Company has misappropriated any trade secrets or
other confidential information of any other Person in the course of the
performance of his or her duties as an employee, independent contractor or agent
of the Company.
(j)    To the extent any present or former employee, officer, or director of the
Company, or any agent or outside contractor or consultant of the Company, has
developed any Intellectual Property on behalf of the Company that is utilized or
practiced by the Products of the Business that are currently sold, such Person
has assigned his, her or its (as the case may be) rights in and to such
Intellectual Property to the Company. No Governmental Authority has any march-in
rights or other similar rights arising from the acceptance of governmental
funding with respect to any Proprietary Software or any of the Intellectual
Property owned by the Company.
(k)    As of the date hereof, no present or former employee, officer or director
(or Person in a similar position), agent, contractor or consultant of the
Company or any of its Affiliates directly or indirectly owns, in whole or in
part, any Intellectual Property that is utilized, practiced, or otherwise
exploited by or in the Business or any Products, or incorporated in any Owned
Intellectual Property or the Proprietary Software.
Section 3.12    IT Assets.
(a)    Neither the Proprietary Software nor, to the Knowledge of the Seller, the
Licensed Software distributed by the Company, contains any computer code or any
other mechanisms designed or intended to, (i) materially disrupt, disable, erase
or harm in any way such software's operation, or causes such software to
materially damage or corrupt any data, hardware, storage media, programs,
equipment or communications, or (ii) permit any Person to access such software
without authorization.
(b)    The Company and the Subsidiaries have taken commercially reasonable steps
commensurate with customary practice in the industry to ensure the electronic
protection of its websites, material business data and material electronic
information from loss, disaster, unauthorized access, disclosure, use or
modification. To the Knowledge of the Seller, there has been no breach of
security involving the Company's websites, material business data or material
electronic information.
(c)    None of the Proprietary Software contains, is derived from, or is
distributed, integrated, or bundled with software subject to any license
commonly referred to as a “copyleft” or “open source” license that, as used,
modified, integrated, bundled, or distributed by the Company: (i) requires or
conditions the use or distribution of such Proprietary Software on the
disclosure, licensing or distribution of any source code for any portion of the
Proprietary Software, or (ii) otherwise imposes an obligation on the Company to
distribute any Proprietary Software on a royalty-free basis.
Section 3.13    Real Property; LiveTV Satellite Assets.
(a)    Neither the Company nor any Subsidiary owns any real property.
(b)    Section 3.13(b) of the Disclosure Schedule lists (i) the street address
of each parcel of Leased Real Property and each lease or sublease (collectively,
the “Leases”) to which the Company or any Subsidiary is a party with respect to
each such Leased Real Property and (ii) the current use of such property. With
respect to each Leased Real Property, the Seller has delivered or made available
to Purchaser true, complete and correct copies of all Leases and such Leases
have not been amended, modified, supplemented, assigned or transferred except to
the extent set forth on Section 3.13(b) of the Disclosure Schedule.
(c)    Each Lease is valid and binding on the Company or any Subsidiary, as the
case may be, in accordance with the terms thereof and, to the Knowledge of the
Seller, the counterparties thereto, and is in full force and effect in all
material respects, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equitable principles. Neither the
Company nor any Subsidiary is in material breach of, or material default under,
any Lease to which it is a party. Neither the Company nor any of the
Subsidiaries has exercised or given notice of exercise of, nor has any lessor,
sublessor, landlord or sublandlord exercised or given notice of exercise of, any
option, right of first offer or right of first refusal contained in any of the
Leases.
(d)    Except as set forth in Section 3.13(d) of the Disclosure Schedule,
neither the Company nor any Subsidiary is a sublessor or grantor under any
sublease or other instrument granting to any other Person any right to the
possession, lease or occupancy of any Leased Real Property.
(e)    As of immediately after the Closing, LiveTV Satellite will not own or
hold any assets (including, without limitation, Intellectual Property) that are
used in connection with any business or operations other than the LiveAero
Business. As of immediately prior to the Closing, neither the Seller, nor any of
the Seller’s Affiliates, other than the Company and the Subsidiaries, will own,
hold or possess any assets or property (i) comprising inventory of, or used or
usable in or by, the Business, the Company or any of the Subsidiaries (other
than ViaSat Inventory indicated on Exhibit 2.05(l) as being possessed by Seller
and located at its installation facility in Seattle, Washington), or
(ii) necessary for, or otherwise material to, the operations of the Business,
the Company or of any of the Subsidiaries, except in each case for any assets or
property to be provided to the Company under the Transition Services Agreement,
the assets to be distributed to the Seller under the Distribution Agreement or
Benefit Plans to be retained by the Seller under the terms of this Agreement.
Section 3.14    Environmental Matters. Except as would not have a Material
Adverse Effect, (a) the Seller (as it relates to the Business), the Company and
the Subsidiaries are in compliance with Environmental Laws applicable to the
Business, and (b) neither the Seller, the Company nor any Subsidiary has
received any written notice, report or other information regarding any actual or
alleged material violation of Environmental Laws applicable to the Business, or
the Leased Real Property or any real property previously leased by the Company
or any Subsidiary or any material Liabilities, including any investigatory,
remedial or corrective obligations, relating to the Company, the Subsidiaries or
their facilities arising under Environmental Laws.
Section 3.15    Employee Benefit and Labor Matters.
(a)    Employee Benefit Matters.
(i)    Section 3.15(a)(i) of the Disclosure Schedule lists all Benefit Plans as
of the Signing Date. None of the Seller, the Company or any Subsidiary or any of
their ERISA Affiliates (A) is, or in the past six years been, the plan sponsor
of any Benefit Plan which is a defined benefit pension plan, or (B) has any
outstanding obligation as a contributor to any multi-employer Benefit Plan, and
there are no outstanding obligations under any “employee plan” (as defined in
Section 3(3) of ERISA) that have not been appropriately reserved against on the
Financial Statements. Except as disclosed on Section 3.15(a)(i) of the
Disclosure Schedule, no Benefit Plan is, or has ever been sponsored, maintained
or contributed to (or been required to contribute to) by the Company or any
Subsidiary, and neither the Company nor any Subsidiary currently has, nor
following the Closing will have any Liability with respect to any Benefit Plan.
True and complete copies of each of the Benefit Plans have been made available
to the Purchaser prior to the Signing Date.
(ii)    None of the Seller, the Company, any Subsidiary or any of their ERISA
Affiliates, or any of their respective predecessors has contributed to,
contributes to, has been required to contribute to, or otherwise participated in
or participates in or in any way has any Liability, directly or indirectly, with
respect to any plan subject to Section 412, 430 or 4971 of the Code, Section 302
or Title IV of ERISA. No event has occurred and no condition exists that would
subject the Company or any Subsidiary by reason of its affiliation with any of
their current or former ERISA Affiliates to any material (A) Tax, penalty, fine,
(B) lien or (C) other Liability imposed by ERISA, the Code or other applicable
Laws. No Benefit Plan provides retiree health, life insurance or other welfare
benefits except as may be required by Section 4980B of the Code and Section 601
of ERISA, any other applicable Law or at the expense of the participant or the
participant’s beneficiary.
(iii)    Each Benefit Plan has been maintained and operated in all material
respects in accordance with its terms and the requirements of all applicable
Laws. Each of the Seller, the Company and each Subsidiary has performed all
material obligations required to be performed by it under, are not in any
material respect in default under or in material violation of, and, to the
Knowledge of the Seller, there is no material default or violation by any other
party to, any Benefit Plan. No Action is pending or, to the Knowledge of the
Seller, threatened with respect to any Benefit Plan (other than claims for
benefits in the ordinary course) and, to the Knowledge of the Seller, no fact or
event exists that could give rise to any such Action. Each Benefit Plan intended
to be qualified under Section 401(a) of the Code has received a favorable
determination letter from the IRS that it is so qualified and nothing has
occurred since the date of such letter that could reasonably be expected to
affect the qualified status of such Benefit Plan or the imposition of any
material liability, penalty or Tax under ERISA or the Code. All contributions
and premiums required to have been paid by the Company or any Subsidiary with
respect to any Benefit Plan, related trust, insurance contract or other funding
arrangement, or pursuant to any Law have been paid within the time prescribed by
any such Benefit Plan or Law.
(iv)    Each individual who renders (or any other individual who previously
rendered) services to the Company or any Subsidiary who is or was classified by
such Company or Subsidiary as having the status of an independent contractor or
other non-employee status for any purpose (including for purposes of taxation
and tax reporting) is currently or was previously properly so characterized.
(v)    No Benefit Plan is subject to laws of any jurisdiction outside of the
United States.
(vi)    Except as set forth in Section 3.15(a)(vi) of the Disclosure Schedule,
no Benefit Plans exist that, as a result of the execution of this Agreement or
the consummation of the transactions contemplated by this Agreement (whether
alone or in connection with any subsequent event(s)), could (A) result in any
payment becoming due or increase the compensation or benefits due, to any
current or former Business Employee, consultant or other service provider of the
Company or any Subsidiary or (B) accelerate the time of payment or vesting,
trigger any payment or funding (through a grantor trust or otherwise) of
compensation or benefits under, or increase the amount payable pursuant to, any
of the Benefit Plans. None of the Seller, the Company or any Subsidiary is party
to, or is otherwise obligated under, any contract, agreement, plan or
arrangement for the payment of any Tax gross-up in respect of any parachute
payments under Section 280G of the Code or additional Tax under Section 409A to
any Business Employee, consultant or other service provider of the Company or
any Subsidiary.
(b)    Labor Matters.
(i)    Section 3.15(b)(i) of the Disclosure Schedule contains a true and
complete list of (A) the Business Employees, specifying their name, position,
work location, date of hire, whether they are active or on a leave of absence
(and if applicable, indicating the type of leave of absence), annual base
salary, target bonus or commission opportunity, bonus and total compensation for
the last completed fiscal year, and (B) independent contractors currently
performing services for the Company or any Subsidiary, showing applicable
contract rates and the total of all payments (other than reimbursements of bona
fide expenses in connection with such services) made or due to such independent
contractors. Except as indicated on Section 3.15(b)(i) of the Disclosure
Schedule, (x) all Business Employees are employed on an “at-will” basis and
their employment can be terminated at any time for any reason with or without
any amounts being owed to such individual (other than amounts accrued before the
date of their termination of employment), and (y) the Company’s or the
Subsidiary’s relationships with all individuals who are independent contractors
can be terminated at any time for any reason without any amounts being owed to
such individual (other than amounts accrued before the date of their termination
of service). As of the Signing Date, no officer of the Company or any Subsidiary
nor, to the Knowledge of the Seller, any of the individuals listed on
Sections 3.15(b)(i)(1), 3.15(b)(i)(2) or 3.15(b)(i)(3) of the Disclosure
Schedule has indicated his or her intent to terminate employment with the
Company or Subsidiary.
(ii)    There are no collective bargaining agreements or other labor union
contracts with respect to the Business Employees. As of the Signing Date,
(A) there currently are no, and to the Knowledge of the Seller there are no
planned, material strikes, slowdowns or work stoppages by any Business Employee,
and the Company and each Subsidiary has not experienced any such strike,
slowdown or work stoppage within the past three years, (B) there are no unfair
labor practice complaints or representation petitions pending against the
Company or any Subsidiary before the National Labor Relations Board or any other
similar Governmental Authority and there are no charges with respect to or
relating to the Company or any Subsidiary pending or threatened before the Equal
Employment Opportunity Commission or any national, federal, state or local
agency, domestic or foreign, responsible for the prevention of unlawful
employment practices, and (C) the Company and each Subsidiary are currently in
compliance in all material respects with all applicable Laws relating to the
employment of labor, including those related to wages, hours, overtime,
classification of employees, WARN, nondiscrimination, and the payment and
withholding of Taxes.
Section 3.16    Material Contracts.
(a)    Section 3.16(a) of the Disclosure Schedule lists each of the following
contracts and agreements of the Company and each Subsidiary as of the Signing
Date (such contracts and agreements being “Material Contracts”):
(iii)    any agreement with any Customer (each, a “Customer Contract”);
(iv)    any agreement with any Suppliers (each, a “Supplier Contract”);
(v)    any agreement with any Governmental Authority or any subcontract with any
Person with respect to an agreement with any Governmental Authority (each, a
“Government Contract”);
(vi)    any Leases;
(vii)    any agreements with any current officer, director or employee of the
Company or any of the Subsidiaries and any agreements with independent
contractors or consultants (or similar arrangements) that require payment by the
Company or any Subsidiary in excess of $200,000 per annum;
(viii)    any contracts and agreements that limit or purport to limit in any
material respect or prohibit the ability of the Company or any Subsidiary to
compete in any line of business or with any Person or in any geographic area or
during any period of time or prohibit or restrict their ability to conduct
business with any Person in any geographic area;
(ix)    any agreement (other than any Customer Contract or Supplier Contract)
for capital expenditures or the acquisition or construction of fixed assets for
the benefit of the Business requiring payments by the Company or any Subsidiary
in excess of $500,000;
(x)    any partnership, joint venture and similar agreements;
(xi)    any agreements that relate to the purchase or sale of any material
assets, equity interests or properties (other than the sale or acquisition of
inventory in the ordinary course of business) by the Company or any Subsidiary;
(xii)    any agreements that relate to the acquisition or divestiture of any
business, a material amount of equity or assets of any other Person or any real
property (whether by merger, sale of stock or other equity interests, sale of
assets or otherwise) or that relate to any merger or business combination;
(xiii)    except for agreements relating to trade receivables, all agreements
relating to Indebtedness of the Company or any Subsidiary in excess of
$1,000,000 individually or $3,000,000 in the aggregate;
(xiv)    any agreements pursuant to which the Company or any Subsidiary has
advanced or loaned any amount to any of its directors, managers, officers or
employees other than in the ordinary course of business or for or relating to
the making of any loans to another Person;
(xv)    any agreements for or relating to collective bargaining or labor;
(xvi)    any agreements granting a right of first refusal, first offer or
similar preferential right to purchase or acquire equity interests in the
Company or any Subsidiary;
(xvii)    any agreements for sales agency, sales representation,
distributorship, dealer, broker, franchise or similar arrangements;
(xviii)    any agreements pursuant to which the Company or any Subsidiary agrees
to indemnify any Person or pay liquidated damages to any Person or share the Tax
liability of any Person;
(xix)    any agreements pursuant to which the Company or any Subsidiary agrees
to settle any material claim asserted by any Person (including, without
limitation, any Governmental Authority);
(xx)    any agreement pursuant to which the Company or any Subsidiary (A) has a
right or license to use any material Licensed Intellectual Property, excluding
Intellectual Property licensed to the Company or any Subsidiary pursuant to any
“shrink-wrap” or “click-wrap” license or any similar nonexclusive, royalty-free
license to off-the-shelf software on similar standard terms, or (B) grants to
any other Person a right or license to use any material Owned Intellectual
Property;
(xxi)    any other agreement pursuant to which the Company or any Subsidiary
makes or receives payments in an amount in excess of $1,000,000 per annum; and
(xxii)    any contracts and agreements between or among the Company or any
Subsidiary, on the one hand, and the Seller or any Affiliate of the Seller, on
the other hand.
(b)    The Seller has made available to the Purchaser a true and complete copy
of each Material Contract. Each Material Contract is in full force and effect
and is a valid, binding and enforceable obligation of the Company or any
Subsidiary, as the case may be, in accordance with the terms thereof and, to the
Knowledge of the Seller, of the counterparties thereto, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equitable principles. Neither the Company nor any Subsidiary is in breach of, or
default under, any Material Contract to which it is a party, except for such
breaches or defaults that would not have a Material Adverse Effect. To the
Knowledge of the Seller, no event has occurred that with notice or lapse of time
would constitute a material breach or default under a Material Contract by the
Company or any Subsidiary or, as of the Signing Date, any other party thereto,
or would permit the modification or premature termination of such Material
Contract by any other party thereto. As of the Signing Date, no other party to
any Material Contract (i) is, to the Knowledge of the Seller, (with or without
lapse of time or the giving of notice, or both) in material breach of, or
default under, any Material Contract or (ii) has exercised or threatened in
writing to exercise any termination or non-renewal rights with respect thereto.
Section 3.17    Customers and Suppliers.
(a)    Section 3.17(a) of the Disclosure Schedule sets forth the names and
addresses of the customers of the Business as of the Signing Date (the
“Customers”). Except as set forth in Section 3.17(a) of the Disclosure Schedule,
none of the Seller, the Company nor any Subsidiary has received any written
notice (i) indicating that any Customer has ceased, or will cease, to use the
products, equipment, goods or services of the Company or any Subsidiary, or has
substantially reduced, or will substantially reduce, the use of such products,
equipment, goods or services at any time, (ii) alleging a breach by the Company
or any Subsidiary of any material provision of any Customer Contract or
(iii) indicating that any Customer intends to cease after the Closing to use the
Company’s or any of the Subsidiaries’ products, equipment, goods or services or
to otherwise terminate or materially reduce its relationship with the Company or
any Subsidiary.
(b)    Section 3.17(b) of the Disclosure Schedules lists the pending offers and
proposals made by the Company or a Subsidiary as of the Signing Date (whether in
the form of offer letters, letters of intent, responses to requests for
proposals, proposed amendments to existing agreements, memoranda of
understanding or term sheets) to enter into any agreement, commitment or
engagement for the purchase of the Company’s or the Subsidiaries’ products,
equipment, goods or services. Section 3.17(b) of the Disclosure Schedules sets
forth the proposed prices and fees and forecasted gross margins and volume for
each these offers or proposals.
(c)    Section 3.17(c) of the Disclosure Schedule sets forth the names and
addresses of the top 10 suppliers of the Business as of the Signing Date (the
“Suppliers”), as measured by consideration for goods and services paid by the
Company or any Subsidiary to such Suppliers during the calendar year ending
December 31, 2013. Except as set forth in Section 3.17(c) of the Disclosure
Schedule, during the 12 months immediately preceding the Signing Date, none of
the Seller, the Company nor any Subsidiary has received any written notice
(i) indicating that any Supplier has ceased, or will cease, to supply the
products, equipment, goods or services of such Supplier, or has substantially
reduced, or will substantially reduce, the supply of such products, equipment,
goods or services at any time, (ii) alleging a breach by the Company or any
Subsidiary of any material provision of any Supplier Contract or
(iii) indicating that any Supplier intends to cease after the Closing to supply
the products, equipment, goods or services of such Supplier or to otherwise
terminate or materially reduce its relationship with the Company or any
Subsidiary.
Section 3.18    Taxes.
(a)    Each of the Company and the Subsidiaries has duly and timely filed or had
filed on its behalf (taking into account any extension of time to file granted
or obtained) all income and other material Tax Returns required by applicable
Law to have been filed by it or on behalf of it in all applicable jurisdictions,
each such Tax Return has been true, correct and complete in all material
respects, and each of the Company and the Subsidiaries has timely paid or had
paid on its behalf all Taxes shown to be due thereon.
(b)    Each of the Company and the Subsidiaries has complied in all material
respects with all applicable Laws relating to the payment and withholding of
Taxes and has duly and timely withheld and paid over to the appropriate
Governmental Authority all material amounts required to be so withheld and paid
under all applicable Laws, including any Taxes in connection with any amounts
paid or owing to any present or former employee, officer, director, independent
contractor, creditor, stockholder or any other third party.
(c)    No written notification has been received by the Company or any
Subsidiary that any audit, examination or similar proceeding is pending,
proposed or asserted with regard to any material amount of Taxes of any of the
Company or the Subsidiaries; all material deficiencies asserted or assessments
made as a result of any examinations by any Governmental Authority of the Tax
Returns of the Company or any Subsidiary have been fully paid, settled or
withdrawn.
(d)    Neither the Company nor any Subsidiary is subject to any private letter
ruling of the IRS or comparable rulings of any other Governmental Authority that
will be binding on the Company or any Subsidiary following the Closing.
(e)    For U.S. federal income Tax purposes, (i) the Company and LiveTV
Satellite are each treated as disregarded as an entity separate from the Seller
and (ii) LiveTV International and LTV Global are each treated as corporations.
(f)    The aggregate U.S. federal income tax basis of the assets of LiveTV
International will not be reduced under Section 1.1502-36(d) of the Regulations
as of the Closing Date to an amount less than the aggregate fair market value of
such assets on such date.
(g)    Neither the Company nor any Subsidiary has participated in a “listed
transaction” within the meaning of Section 1.6011-4(b)(2) of the Regulations.
Section 3.19    Brokers. Except for Barclays Capital Inc. (“Barclays”) and
Morgan Stanley & Co. Incorporated (“Morgan Stanley”), no broker, finder or
investment banker is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of the Seller. The Seller is solely
responsible for the fees and expenses of Barclays and Morgan Stanley.
Section 3.20    Transactions with Related Parties. Except as set forth on
Section 3.20 of the Disclosure Schedule and other than as provided in this
Agreement and the other Transaction Documents, no present officer, director,
member manager or stockholder of the Company or any Subsidiary, nor any of their
respective Affiliates, is currently a party to any transaction or agreement with
the Company or any Subsidiary.
Section 3.21    Insurance. Section 3.21 of the Disclosure Schedule contains a
true and complete list of all insurance policies held directly by or solely on
behalf of the Company or any Subsidiary as of the Signing Date (the “Company
Insurance Policies”). All such policies are in full force and effect and will
remain in full force and effect through their respective dates set forth in
Section 3.21 of the Disclosure Schedule, all premiums with respect thereto
covering all periods up to and including the Closing Date have been paid, and,
as of the Signing Date, no written notice of cancellation or termination has
been received with respect to any such policy. To the Knowledge of the Seller,
as of the Signing Date there is no material claim by the Company or any of the
Subsidiaries pending under any of such policies or bonds as to which coverage
has been denied or disputed in writing by the underwriters of such policies or
bonds. None of the Company or any of the Subsidiaries currently maintains,
sponsors, participates in or contributes to any self-insurance plan or program,
except as required by applicable Law.
Section 3.22    No Other Representations or Warranties. (a) Except as set forth
in this Agreement and the other Transaction Documents, none of the Seller, its
Affiliates or any of their respective officers, directors, employees or
representatives make or have made any other representation or warranty, express
or implied, at law or in equity, in respect of the Company, the Subsidiaries,
the Business, the Subsidiary Interests, the Satellite Interests, the Membership
Interests or any of the assets, Liabilities or operations of the Company and the
Subsidiaries, including with respect to (i) merchantability or fitness for any
particular purpose, (ii) the operation of the Business by the Purchaser after
the Closing in any manner other than as used and operated by the Seller, the
Company and the Subsidiaries or (iii) the probable success or profitability of
the Business after the Closing, and (b) other than the indemnification
obligations of the Seller set forth in Articles VII and IX, none of the Seller,
its Affiliates, or any of their respective officers, directors, employees or
representatives will have or be subject to any liability or indemnification
obligation to the Purchaser or to any other Person resulting from the
distribution to the Purchaser, its Affiliates or representatives of, or the
Purchaser’s use of, any information relating to the Business, including any
information, documents or materials made available to the Purchaser or its
Affiliates or their respective officers, directors, employees or
representatives, whether orally or in writing, in certain “data rooms,”
management presentations, functional “break-out” discussions, responses to
questions submitted on behalf of the Purchaser or its Affiliates or in any other
form in expectation of or in connection with the transactions contemplated by
this Agreement.
ARTICLE IV    

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
The Purchaser hereby represents and warrants to the Seller as of the Signing
Date and as of the Closing Date (except to the extent expressly made as of an
earlier date, in which case, as of such date), as follows:
Section 4.01    Organization, Authority and Qualification of the Purchaser. The
Purchaser is a corporation duly organized, validly existing and (where
applicable) in good standing under the Laws of the jurisdiction of its
organization and has all necessary corporate power and authority to enter into
this Agreement and the other Transaction Documents to which it is a party, to
carry out its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The Purchaser is duly licensed or
qualified to do business and is (where applicable) in good standing in each
jurisdiction in which the properties owned or leased by it or the operation of
its business makes such licensing or qualification necessary, except to the
extent that the failure to be so licensed, qualified or in good standing would
not reasonably be expected to materially and adversely affect the ability of the
Purchaser to carry out its obligations under, and to consummate the transactions
contemplated by, this Agreement and the other Transaction Documents to which it
is a party. The execution and delivery by the Purchaser of this Agreement and
the other Transaction Documents to which it is a party, the performance by the
Purchaser of its obligations hereunder and thereunder and the consummation by
the Purchaser of the transactions contemplated hereby and thereby have been duly
authorized by all requisite corporate action on the part of the Purchaser. This
Agreement has been, and prior to the Closing, the other Transaction Documents to
which it is a party will be, duly executed and delivered by the Purchaser, and
(assuming due authorization, execution and delivery by the Seller) this
Agreement constitutes and, when executed, the other Transaction Documents to
which it is a party will constitute, a legal, valid and binding obligation of
the Purchaser, enforceable against the Purchaser in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equitable principles.
Section 4.02    No Conflict; Consents and Approvals. Assuming (a) the
termination of the applicable waiting periods under the HSR Act, (b) the making
or obtaining of all consents, approvals, authorizations, filings and
notifications required under any other applicable antitrust, competition or
trade regulation Law and (c) the obtaining of all approvals and the delivery of
all notices set forth on Section 3.04 of the Disclosure Schedule, the execution,
delivery and performance of this Agreement by the Purchaser or any other
Transaction Document to which it is a party do not and shall not (i) violate,
conflict with or result in the breach of any provision of the Organizational
Documents of the Purchaser, (ii) conflict with or violate any Law or
Governmental Order applicable to the Purchaser in any material respects,
(iii) require any consent, approval, authorization or other order of, action by,
filing with, or notification to, any Governmental Authority, or (iv) conflict
with, result in any breach of, constitute a default (or event which with the
giving of notice or lapse of time, or both, would become a default) under,
require any consent or notification under, or give to others any rights of
termination, amendment, acceleration or cancellation of any note, bond, mortgage
or indenture, contract, agreement, lease, sublease, license, permit, franchise
or other instrument or arrangement to which the Purchaser is a party, except in
the case of clauses (iii) and (iv), as may result from any facts or
circumstances relating solely to the Seller, the Company or the Subsidiaries.
Section 4.03    Investment Purpose. The Purchaser is acquiring the Membership
Interests and the Satellite Interests solely for the purpose of investment and
not with a view to, or for offer or sale in connection with, any distribution
thereof other than in compliance with all applicable Laws, including foreign and
United States federal and state securities laws. The Purchaser agrees that the
Membership Interests and the Satellite Interests may not be sold, transferred,
offered for sale, pledged, hypothecated or otherwise disposed of without
registration under the Securities Act and any applicable foreign or state
securities laws, except pursuant to an exemption from such registration under
the Securities Act and such laws. The Purchaser is able to bear the economic
risk of holding the Membership Interests and the Satellite Interests for an
indefinite period (including total loss of its investment), and has sufficient
knowledge and experience in financial and business matters so as to be capable
of evaluating the merits and risk of its investment.
Section 4.04    Financing. The Purchaser will have at the Closing sufficient
immediately available funds to pay the Purchase Price and all other amounts
payable at the Second Closing pursuant to this Agreement or otherwise necessary
to consummate all the transactions contemplated hereby.
Section 4.05    Litigation. As of the Signing Date, there is no Action by or
against the Purchaser or its subsidiaries pending before any Governmental
Authority or, to the knowledge of the Purchaser, threatened, which reasonably
would be expected to affect the legality, validity or enforceability of this
Agreement or the Transaction Documents or the consummation of the transactions
contemplated hereby or thereby or otherwise prevent or materially delay
consummation of the transactions contemplated by this Agreement or the
Transaction Documents.
Section 4.06    Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Purchaser.
Section 4.07    Independent Investigation; Seller’s Representations. The
Purchaser has conducted its own independent investigation, review and analysis
of the business, operations, assets, Liabilities, results of operations,
financial condition, software, technology and prospects of the Company, the
Subsidiaries and the Business, which investigation, review and analysis was done
by the Purchaser and its Affiliates and representatives. The Purchaser
acknowledges that it and its Affiliates and representatives have been provided
adequate access to the personnel, properties, premises and records of the
Company, the Subsidiaries and the Business for such purpose. In entering into
this Agreement, the Purchaser acknowledges that it has relied solely upon the
aforementioned investigation, review and analysis and not on any factual
representations or opinions of the Seller or any of its officers, directors,
employees, Affiliates or representatives (except the specific representations
and warranties of the Seller set forth in Article III and the schedules
thereto). The Purchaser hereby acknowledges and agrees that (a) other than the
representations and warranties made in Article III, none of the Seller, its
Affiliates, or any of their respective officers, directors, employees or
representatives make or have made any representation or warranty, express or
implied, at law or in equity, with respect to the Company, the Subsidiaries, the
Business, the Membership Interests, the Satellite Interests or any of the
assets, Liabilities or obligations of the Company and the Subsidiaries,
including as to (i) merchantability or fitness for any particular use or
purpose, (ii) the operation of the Business by the Purchaser after the Closing
in any manner other than as used and operated by the Seller, the Company and the
Subsidiaries, (iii) the probable success or profitability of the Business after
the Closing or (iv) the accuracy or completeness of any information relating to
the Business, including any information, documents or materials made available
to the Purchaser or its Affiliates or their respective officers, directors,
employees or representatives, whether orally or in writing, in certain “data
rooms,” management presentations, functional “break-out” discussions, responses
to questions submitted on behalf of the Purchaser or its Affiliates or in any
other form in expectation of or in connection with the transactions contemplated
by this Agreement and (b) other than the indemnification obligations of the
Seller set forth in Articles VII and IX, none of the Seller, its Affiliates, or
any of their respective officers, directors, employees or representatives will
have or be subject to any liability or indemnification obligation to the
Purchaser or to any other Person resulting from the distribution to the
Purchaser, its Affiliates or representatives of, or the Purchaser’s use of, any
information relating to the Business, including any information, documents or
materials made available to the Purchaser or its Affiliates or their respective
officers, directors, employees or representatives, whether orally or in writing,
in certain “data rooms,” management presentations, functional “break-out”
discussions, responses to questions submitted on behalf of the Purchaser or its
Affiliates or in any other form in expectation of or in connection with the
transactions contemplated by this Agreement, or any errors therein or omissions
therefrom.
ARTICLE V    

ADDITIONAL AGREEMENTS
Section 5.01    Conduct of Business Prior to the Closing.
(a)    The Seller covenants and agrees that except as described in
Section 5.01(b) of the Disclosure Schedule, as may be necessary to comply with
applicable Law or as contemplated or required by this Agreement, between the
Signing Date and the Closing, the Seller (as it relates to the Business) shall,
and shall cause the Company and the Subsidiaries to, (i) conduct its business in
the ordinary course in all material respects and consistent with past practice,
and (ii) use its commercially reasonable efforts to maintain and preserve intact
in all material respects the current organization, business and franchise and to
preserve the rights, franchises, relationships and goodwill of its employees,
Customers, lenders, Suppliers, distributors, licensors, licensees, landlords,
sublandlords, regulators and other Persons with whom the Company or any
Subsidiary has significant business relationships.
(b)    Except as described in Section 5.01(b) of the Disclosure Schedule, as may
be necessary to comply with applicable Law or as contemplated or required by
this Agreement, the Seller covenants and agrees that, between the Signing Date
and the Closing, without the prior written consent of the Purchaser (such
consent not to be unreasonably withheld, delayed or conditioned), neither the
Company nor any Subsidiary will:
(i)    (A) issue, transfer, pledge, encumber, grant, dispose of or sell any
class or series of equity interests or other securities of the Company or the
Subsidiaries (or any option, warrant or other right to acquire the same,
including upon conversion, exchange or exercise), (B) redeem, repurchase or
acquire any equity interests or other securities of the Company or the
Subsidiaries, or any securities convertible into or exchangeable or exercisable
for any such equity interests, (C) declare, make, reserve or pay any dividends
or distributions with respect to any equity interests in the Company or any
Subsidiary, other than dividends, distributions or redemptions for cash
declared, made or paid by any Subsidiary to the Company, (D) effect any
recapitalization, reclassification, stock split, combination or similar change
in the capitalization of the Company or any Subsidiary, or (E) otherwise amend
in any respect the terms of any securities of the Company or any Subsidiary;
(ii)    incur or assume any Indebtedness in excess of $3,000,000 individually or
$10,000,000 in the aggregate;
(iii)    amend or restate the Organizational Documents of the Company or any
Subsidiary;
(iv)    waive, release, amend or otherwise modify in any material respect, or
terminate, any Material Contract;
(v)    (A) grant or announce an increase in the salaries, bonuses, severance,
termination, retention or change-in-control pay, or any equity or equity-based
awards or other benefits payable to any current or former Business Employee,
consultant or other service provider of the Company or any Subsidiary; (B) loan
or advance any money or other property to any current or former Business
Employee, consultant or other service provider of the Company or any Subsidiary;
or (C) enter into, terminate or amend any employment or services agreement with
any employee or individual independent contractor of the Company or any
Subsidiary that provides for annual compensation in excess of $150,000, other
than, in each case, (x) as required by Law, the terms of the applicable
agreement or arrangement (as in effect as the Signing Date and disclosed to the
Purchaser), or any Benefit Plan or (y) ordinary salary increases in the ordinary
course of business consistent with the past practices of Company or any
Subsidiary with respect to Business Employees who are not officers and whose
annual base salary is not in excess of $150,000;
(vi)    (A) terminate without “cause” any employee of the Company or any
Subsidiary at the level of director or above or (B) hire or engage any employee
or individual independent contractor of the Company or any Subsidiary, except
for the hiring or engagement of non-officer employees or individual independent
contractors whose annual base salary is not in excess of $150,000;
(vii)    effect a net increase in the number of employees and independent
contractors of the Company and the Subsidiaries, taken as a whole (excluding the
Hangar Installation Employees), since the Signing Date, by greater than ten (10)
percent of the number of employees and independent contracts of the Company and
the Subsidiaries as of the Signing Date;
(viii)    adopt, enter into, amend, terminate or extend any collective
bargaining agreement (or enter into negotiations to do any of the following);
(ix)    establish, enter into, adopt or amend any plan, program, policy,
agreement or arrangement that would be a Benefit Plan if it were in existence on
the Signing Date, other than as contemplated by any Benefit Plan;
(x)    implement any employee layoffs or plant closing that could implicate
WARN;
(xi)    change any method of accounting or accounting practice or policy used by
the Company or any Subsidiary, other than such changes required by applicable
Law or GAAP;
(xii)    settle or compromise any Action of the Company or any Subsidiary other
than settlements entered into in the ordinary course of business or involving
only cash payments of less than $100,000;
(xiii)    enter into any commitment for or effect capital expenditures of any of
the Company or any Subsidiary in excess of $1,000,000 individually, or
$5,000,000 in the aggregate;
(xiv)    enter into any commitment for or effect non-recurring expenditures of
any of the Company or any Subsidiary in excess of $1,000,000 individually, or
$5,000,000 in the aggregate;
(xv)    make, change or revoke any Tax election (except for the election
described in Section 7.07(g) and any election made in accordance with past
practice or as otherwise required by applicable Tax Law), settle or compromise
any material Tax liability, enter into any closing agreement related to Tax,
change any taxable period or any Tax accounting method, or amend any material
Tax Returns, in each case to the extent any such change, revocation, settlement,
agreement or other action would reasonably be expected to adversely affect
Purchaser, the Company or any Subsidiary with respect to a taxable period (or
portion thereof) beginning after the Closing Date;
(xvi)    other than the sale of inventory in the ordinary course of business,
sell or otherwise dispose of any material assets shown or reflected on the
Interim Financial Statements;
(xvii)    forgive or cancel any Indebtedness or claim of any material value to
the Company or any Subsidiary or waive any right of the Company or any
Subsidiary of any material value;
(xviii)    make any material change with respect to the Company or any of the
Subsidiaries’ operations, including any material change in the types, nature or
composition of such entity’s products or services, in its collection, supply or
inventory practices, or in purchasing or maintaining its inventory, other than
in the ordinary course of business;
(xix)    enter into any agreement, commitment or engagement with respect to a
material transaction not in the ordinary course of business or enter into an
agreement, commitment or engagement with any Affiliates, whether or not in the
ordinary course of business;
(xx)    enter into any agreement, commitment or engagement for the supply of
products, equipment, goods or services to the Company or the Subsidiaries
involving payments by the Company or the Subsidiaries in excess of $500,000 in
the aggregate for each agreement, commitment or engagement;
(xxi)    enter into any agreement, commitment or engagement for the purchase of
the Company’s or the Subsidiaries’ products, equipment, goods or services
involving payments to the Company or the Subsidiaries in excess of $5,000,000 in
the aggregate or yielding gross profit of less than 45%, in each case for each
agreement, commitment or engagement;
(xxii)    acquire by merger or consolidation with, or by purchase of a
substantial portion of the assets of or equity interests in, or by any other
manner, any business or any Person or any division thereof;
(xxiii)    adopt any plan of merger, consolidation, reorganization, liquidation
or dissolution or file a petition in bankruptcy under any provisions of federal
or state bankruptcy Law or consent to the filing of any bankruptcy petition
against it under any similar Law; or
(xxiv)    agree to take any of the actions specified in
Sections 5.01(b)(i)‑(xxiii).
Section 5.02    Access to Information; Cooperation.
(o)    Upon reasonable notice, the Seller shall cause the Company and each
Subsidiary and each of their respective employees, representatives, accountants
and counsel to: (i) from the Signing Date until the Closing, (A) afford the
Purchaser and its authorized representatives reasonable access to the offices,
properties and books and records of the Company and the Subsidiaries, including
the Company Insurance Policies, and (B) furnish to the officers, employees and
representatives of the Purchaser such additional financial and operating data
(including in relation to payroll, employee benefits and information technology)
and other information regarding the Business (or copies thereof) as the
Purchaser may from time to time reasonably request, and (ii) from the Closing
until the Second Closing, (A) afford the Purchaser and its authorized
representatives reasonable access to the offices, properties and books and
records of LiveTV Satellite, including the Company Insurance Policies relating
to LiveTV Satellite, and (B) furnish to the officers, employees and
representatives of the Purchaser such additional financial and operating data
(including in relation to payroll, employee benefits and information technology)
and other information regarding the LiveAero Business (or copies thereof) as the
Purchaser may from time to time reasonably request; provided, however, that any
such access or furnishing of information pursuant to the immediately preceding
clause (i) or (ii) shall be conducted at the Purchaser’s expense, during normal
business hours, under the supervision of personnel of the Seller or any
representatives or designees of the Seller, and in such a manner as not to
interfere with the normal operations of the Business or, following the Closing,
the LiveAero Business; provided, further, that this Section 5.02 shall not
require the Seller to create any information that does not already exist at the
time of such request (other than to convert existing information from one medium
to another). Notwithstanding anything to the contrary in this Agreement, the
Seller shall not be required, nor shall the Seller be required to cause the
Company or any Subsidiary, to provide any such access or to disclose any
information to the Purchaser if such disclosure would, in the Seller’s
reasonable discretion, (A) jeopardize any attorney-client or other legal
privilege, (B) contravene any applicable Laws or binding agreement entered into
prior to the Signing Date or (C) cause competitive harm to the Business if the
transactions contemplated hereby were not consummated.
(p)    In order to facilitate the resolution of any claims made against or
incurred by the Seller or any of its Affiliates relating to the Business, except
for books and records relating to Tax matters as set forth in Section 7.05, for
a period of seven years after the Closing, the Purchaser shall (i) retain the
books and records relating to the Business, the Company and the Subsidiaries
relating to periods prior to the Closing, and (ii) upon reasonable notice,
afford the officers, employees, agents and representatives of the Seller
reasonable access (including the right to make, at the Seller’s expense,
photocopies), during normal business hours, to such books and records; provided
that the Purchaser shall notify the Seller at least 30 days in advance of
destroying any such books and records prior to the seventh anniversary of the
Closing in order to provide the Seller the opportunity to take possession of
such books and records, at the Seller’s sole cost and expense, in accordance
with this Section 5.02(b); and provided, further, that the Seller and its
Affiliates agree to maintain the confidentiality of such information.
(q)    In order to facilitate the resolution of any claims made against or
incurred by the Purchaser or the Company or the Subsidiaries relating to the
Business, except for books and records relating to Tax matters as set forth in
Section 7.05, for a period of seven years after the Closing, the Seller shall,
to the extent originals or copies thereof have not been delivered to Purchaser
or the Company or are not in the possession of the Company or the Subsidiaries,
(i) retain the books and records relating to the Business, the Company and the
Subsidiaries relating to periods prior to the Closing, and (ii) upon reasonable
notice, afford the officers, employees, agents and representatives of the
Purchaser reasonable access (including the right to make, at the Purchaser’s
expense, photocopies), during normal business hours, to such books and records;
provided that the Seller shall notify the Purchaser at least 30 days in advance
of destroying any such books and records prior to the seventh anniversary of the
Closing in order to provide the Purchaser the opportunity to take possession of
such books and records, at the Purchaser’s sole cost and expense, in accordance
with this Section 5.02(c); and provided, further, that the Seller agrees to
maintain the confidentiality of such information.
Section 5.03    Confidentiality.
(h)    The terms of the letter agreement, dated as of September 16, 2013 (the
“Confidentiality Agreement”), between the Seller and the Purchaser (or its
Affiliate), are hereby incorporated herein by reference and shall continue in
full force and effect, and the confidentiality obligations contained in the
Confidentiality Agreement, (i) in respect of that portion of the Confidential
Information (as defined in the Confidentiality Agreement) to the extent relating
to the Seller or any of its Affiliates (from and after the Closing, other than
the Company or any Subsidiary) shall survive the Closing and remain in full
force and effect until their expiration in accordance with the terms of the
Confidentiality Agreement, and (ii) in respect of the portion of the
Confidential Information relating to the Company and the Subsidiaries shall
terminate upon the Closing. If this Agreement is, for any reason, terminated
prior to the Closing, the Confidentiality Agreement shall nonetheless continue
in full force and effect in accordance with its terms.
(i)    Nothing provided to the Purchaser pursuant to Section 5.02(a) shall in
any way amend or diminish the Purchaser’s obligations under the Confidentiality
Agreement. The Purchaser acknowledges and agrees that any Confidential
Information provided to the Purchaser and its authorized representatives
pursuant to Section 5.02(a) or otherwise by the Seller, the Company, the
Subsidiaries or any officer, director, employee, agent, representative,
accountant or counsel thereof shall be subject to the terms and conditions of
the Confidentiality Agreement.
Section 5.04    Regulatory and Other Authorizations; Notices and Consents.
(a)    Each party hereto shall, and shall cause each of its respective
Affiliates to, use its best efforts to (i) promptly obtain all authorizations,
consents, orders and approvals of all Governmental Authorities that may be or
become necessary for the performance of its obligations pursuant to this
Agreement and the Transition Services Agreement and (ii) provide such other
information to any Governmental Authority as such Governmental Authority may
reasonably request in connection herewith. Each party hereto agrees to, and
shall cause its respective Affiliates to, make promptly its respective filing,
if necessary, pursuant to the HSR Act with respect to the transactions
contemplated by this Agreement and to supply as promptly as practicable to the
appropriate Governmental Authorities any additional information and documentary
material that may be requested pursuant to the HSR Act. Each party hereto agrees
to, and shall cause its respective Affiliates to, make as promptly as
practicable its respective filings and notifications, if any, under any other
applicable antitrust, competition, regulatory or trade regulation Law and to
supply as promptly as practicable to the appropriate Governmental Authorities
any additional information and documentary material that may be requested
pursuant to the applicable antitrust, competition, regulatory or trade
regulation Law. All fees or other payments required by applicable Law to be made
to any Governmental Authority in order to obtain any such authorizations,
consents, orders or approvals shall be equally borne by Purchaser and Seller.
(b)    Without limiting the generality of the Purchaser’s undertaking pursuant
to Section 5.04(a), the Purchaser shall, and shall cause each of its Affiliates
to, use its and their best efforts to avoid or eliminate each and every
impediment under any antitrust, competition, regulatory or trade regulation Law
that may be asserted by any antitrust or competition Governmental Authority so
as to enable the parties hereto to consummate the transactions contemplated
hereby as promptly as practicable, and in any event prior to the Termination
Date, including proposing, negotiating, committing to and effecting, by consent
decree, hold separate orders, or otherwise, the sale, divestiture or disposition
of its assets, properties or businesses or of the assets, properties or
businesses to be acquired by it pursuant hereto, and the entrance into such
other arrangements, as are necessary or advisable in order to avoid the entry
of, and the commencement of litigation seeking the entry of, or to effect the
dissolution of, any injunction, temporary restraining order or other order in
any suit or proceeding, which would otherwise have the effect of materially
delaying or preventing the consummation of the transactions contemplated by this
Agreement. In addition, the Purchaser shall, and shall cause its Affiliates to,
defend through litigation on the merits any claim asserted in court by any
Governmental Authority in order to avoid entry of, or to have vacated or
terminated, any decree, order or judgment (whether temporary, preliminary or
permanent) that would prevent the Closing prior to the Termination Date.
(c)    Each party to this Agreement shall promptly notify the other party of any
communication it or any of its Affiliates or any of their respective directors,
officers, employees, agents, advisors or other representatives receives from any
Governmental Authority relating to the matters that are the subject of this
Agreement and permit the other party to review in advance any proposed
communication by such party to any Governmental Authority. Neither of the
parties to this Agreement shall agree to participate in any meeting with any
Governmental Authority in respect of any filings, investigation (including any
settlement of an investigation), or other inquiry unless it consults with the
other party in advance and, to the extent permitted by such Governmental
Authority, gives the other party the opportunity to attend and participate at
such meeting. Each party hereto shall, and shall cause its Affiliates and its
and their respective directors, officers, employees, agents, advisors or other
representatives to, coordinate and cooperate fully with the other party hereto
in exchanging such information and providing such assistance as the other party
hereto may reasonably request in connection with the foregoing and in seeking
early termination of any applicable waiting periods, including under the HSR
Act. The parties to this Agreement shall, and shall cause their respective
Affiliates and their respective directors, officers, employees, agents, advisors
or other representatives to, provide each other with copies of all
correspondence, filings or communications between them or any of their
respective directors, officers, employees, agents, advisors or other
representatives, on the one hand, and any Governmental Authority or members of
its staff, on the other hand, with respect to this Agreement and the
transactions contemplated by this Agreement; provided, however, that materials
may be redacted (i) to remove references concerning the valuation of the Company
and the Subsidiaries; (ii) as necessary to comply with contractual arrangements
or applicable Laws; and (iii) as necessary to address reasonable attorney-client
or other privilege or confidentiality concerns.
(d)    The Purchaser shall not, and shall cause its Affiliates not to, enter
into any transaction, or any agreement to effect any transaction (including any
merger or acquisition) that would reasonably be expected to make it materially
more difficult, or to materially increase the time required, to (i) obtain the
expiration or termination of the waiting period under the HSR Act, or any other
applicable antitrust, competition, regulatory or trade regulation Law,
applicable to the transactions contemplated by this Agreement; (ii) avoid the
entry of, the commencement of litigation seeking the entry of, or to effect the
dissolution of, any injunction, temporary restraining order or other order that
would materially delay or prevent the consummation of the transactions
contemplated by this Agreement; or (iii) obtain all authorizations, consents,
orders and approvals of Governmental Authorities necessary for the consummation
of the transactions contemplated by this Agreement.
(e)    The Seller shall, or shall cause the Company and the Subsidiaries to,
give such notices to third parties (other than Governmental Authorities) and use
commercially reasonable efforts to obtain such third party consents as are
necessary in connection with the transactions contemplated by this Agreement.
The Purchaser shall, and shall cause its Affiliates to, reasonably cooperate and
assist the Seller, the Company and the Subsidiaries, as applicable, in giving
such notices and obtaining such consents. Notwithstanding anything herein to the
contrary, in obtaining any waivers, consents or approvals with respect to the
transactions contemplated by this Agreement, (i) neither party hereto shall, or
shall permit any of its Affiliates to, agree to any amendment of any such
instrument which materially changes the terms thereof or imposes any obligation
or liability on another party hereto without the prior written consent of such
other party, and (ii) except as otherwise expressly provided by this Agreement,
neither party hereto shall be obligated to execute any guarantees or
undertakings or otherwise incur or assume any expense or liability in obtaining
any such consent, authorization or waiver.
(f)    Notwithstanding anything to the contrary set forth in this Section 5.04,
in the event that any authorization, consent, order or approval of any
Governmental Authority set forth on Section 3.04 of the Disclosure Schedule
(other than any clearance under the HSR Act) required to be obtained in
connection with the transactions contemplated hereby fails for any reason to be
obtained within thirty (30) days after the date on which application therefor
shall have been submitted to the relevant Governmental Authority, then the
parties hereto shall consider and negotiate in good faith alternative methods by
which to obtain, eliminate the need to obtain, or mitigate any delay in
obtaining such authorization, consent, order or approval as promptly as
reasonably practicable.
(g)    Notwithstanding the foregoing, nothing in this Section 5.04 shall
require, or shall be construed to require, the Purchaser or any of its
subsidiaries to sell, divest or dispose of any assets, properties or businesses,
or to incur any liabilities, or to otherwise agree or consent to any
undertakings to the extent that doing so would materially and adversely affect
the Company and the Subsidiaries or the Purchaser and its subsidiaries.
Section 5.05    Non-Solicitation of Certain Persons. For a period of two (2)
years from and after the Signing Date, the Seller shall not, and shall cause its
subsidiaries not to, and shall use its commercially reasonable efforts to cause
its and their respective Affiliates, directors, officers, employees, agents and
representatives not to, directly or indirectly cause, solicit or induce (other
than through a general solicitation, which may include advertising in
publications or media of general circulation, including trade journals and
similar media, in each case not directed at employees of the Company or any
Subsidiary) any Business Employees to leave or terminate their employment;
provided, however, that nothing in this Section 5.05 shall prevent the Seller or
any of its Affiliates from soliciting (a) any employee whose employment has been
terminated by the Company, any Subsidiary or the Purchaser or (b) after one
(1) year from the termination date of employment, any employee whose employment
has been terminated by such employee.
Section 5.06    Non-Competition Covenant.
(c)    From and after the Closing Date through the third anniversary thereof,
unless acting in accordance with Purchaser’s prior written consent, the Seller
shall not, and shall cause its controlled Affiliates not to (as a stockholder,
partner, member, equity owner, lender, financing source, consultant, agent,
officer, employee, director or person in a similar position, representative or
otherwise) directly or indirectly own, engage in, manage, operate, join,
control, finance or participate in the ownership, management, operation, control
or financing of, any Restricted Activity or any business or enterprise that (in
whole or in part) includes any Restricted Activity, in each case, anywhere in
the world.
(d)    Notwithstanding anything to the contrary contained in the foregoing
provisions of Section 5.06(a), Seller or its Affiliates may, directly or
indirectly, (i) acquire a business conducting any Restricted Activity (a
“Competing Business”) (whether by merger, purchase of assets, purchase of equity
or otherwise) so long as such acquisition occurs as part of an acquisition of a
target company (the “Target”) in which (A) the Competing Business comprises not
more than fifteen (15) percent of the assets, revenues or operating profit of
the Target, or (B) the Competing Business comprises less than fifty (50) percent
of the assets, revenues or operating profit of the Target and the Seller or its
Affiliates dispose all or a portion of the Competing Business within one (1)
year of the acquisition thereof such that the Competing Business comprises not
more than fifteen (15) percent of the assets, revenues or operating profit of
the Target, (ii) own or acquire up to fifteen (15) percent in the aggregate of
the issued and outstanding equity securities of a business conducting any
Restricted Activity or (iii) continue to own the Satellite Interests and to
operate LiveTV Satellite in the ordinary course of business except as otherwise
provided in this Agreement (other than Sections 5.06(a) and (c)) and the
Management Agreement.
(e)    Seller acknowledges that the Business is global in scope and the
provisions of this Section 5.06 are reasonable and necessary to protect the
legitimate interests of Purchaser as the purchaser of the Company and the
Subsidiaries from and after the Closing. In the event that the provisions of
this Section 5.06 should ever be deemed to exceed the time, geographic, product
or any other limitations permitted by applicable Law, then such provisions shall
be deemed reformed to provide for the restrictions applicable to the Seller as
set forth in this Section 5.06 to be enforceable against the Seller to the
maximum extent permitted by applicable Law.
Section 5.07    Transition Services Agreement. The Seller, on the one hand, and
the Purchaser, on the other hand, shall each enter, or cause its applicable
Affiliate to enter, into a transition services agreement, substantially in the
form attached hereto as Exhibit 5.07 (the “Transition Services Agreement”).
Section 5.08    Indebtedness and Intercompany Accounts. The Seller shall take,
and shall cause the Company and the Subsidiaries to take, all actions necessary
so that, on the Closing Date, (i) all Indebtedness of the Company and the
Subsidiaries outstanding as of the Closing Date has been paid or otherwise
discharged in full, (ii) there shall be no intercompany obligations owed by the
Seller or any of its Affiliates (other than the Company and the Subsidiaries) to
the Company or any Subsidiary and (iii) there shall be no intercompany
obligations owed by the Company or any Subsidiary to the Seller or any of its
Affiliates (other than the Company and the Subsidiaries), in each case other
than any amounts payable or obligations under the Transaction Documents or the
other documents, agreements or instruments set forth on Section 5.08 of the
Disclosure Schedule. The Seller shall take, and shall cause LiveTV Satellite to
take, all actions necessary so that, on the Second Closing Date, (A) all
Indebtedness of LiveTV Satellite outstanding as of the Second Closing Date has
been paid or otherwise discharged in full, (B) there shall be no intercompany
obligations owed by the Seller or any of its Affiliates to LiveTV Satellite and
(C) there shall be no intercompany obligations owed by LiveTV Satellite to the
Seller or any of its Affiliates.
Section 5.09    Insurance. From and after the Closing Date, the Company and the
Subsidiaries other than LiveTV Satellite shall cease to be insured by the
Seller’s or its Affiliates’ insurance policies or by any of their self-insured
programs (collectively, the “Seller Insurance Policies”) and neither the Company
nor any Subsidiary other than LiveTV Satellite shall be permitted to make any
claim under any of the Seller Insurance Policies for any reason whatsoever. From
and after the Second Closing Date, LiveTV Satellite shall cease to be insured
under the Seller Insurance Policies and LiveTV Satellite shall not be permitted
to make any claim under any of the Seller Insurance Policies for any reason
whatsoever. Notwithstanding the foregoing, from and after the Closing, the
Seller shall use its reasonable best efforts to assist the Purchaser in
recovering any Pre-Closing Insured Liabilities, to the extent (a) the period for
making a valid claim with respect thereto under the applicable Seller Insurance
Policies has not expired and (b) permissible under the terms of such policy.
Section 5.10    Privileged Matters.
(d)    The parties hereto acknowledge and agree that the Company’s and each
Subsidiary’s attorney-client privilege, attorney work-product protection and
expectation of client confidence involving any proposed sale of the Company and
each Subsidiary or any other transaction contemplated by this Agreement or the
other Transaction Documents (but not general business matters of the Company or
any Subsidiary, to the extent they are governed by Section 5.10(b)), and all
information and documents covered by such privilege, protection or expectation
shall be retained and controlled by the Seller, and may be waived only by the
Seller. The Purchaser and the Seller acknowledge and agree that (i) the
foregoing attorney-client privilege, work product protection and expectation of
client confidence shall not be controlled, owned, used, waived or claimed by the
Purchaser or by the Company or any Subsidiary upon consummation of the Closing,
and (ii) in the event of a dispute between the Purchaser or the Company and a
third party or any other circumstance in which a third party requests or demands
that the Company or any Subsidiary produce privileged materials of the Seller,
the Purchaser shall cause the Company and such Subsidiary to assert such
attorney-client privilege on behalf of the Seller to prevent disclosure of
privileged materials to such third party.
(e)    The parties hereto acknowledge and agree that the attorney-client
privilege, attorney work product protection and expectation of client confidence
involving general business matters of the Company or the Subsidiaries and
arising prior to the Closing for the benefit of both the Seller and the Company
or the Subsidiaries shall be subject to a joint privilege and protection between
the Seller, on the one hand, and the Company or the Subsidiaries, on the other
hand, and the Seller and the Company or the Subsidiaries shall have equal right
to assert all such joint privilege and protection and no such joint privilege or
protection may be waived by (i) the Seller without the prior written consent of
the Company; or (ii) by the Company or any Subsidiary without the prior written
consent of the Seller; provided, however, that any such privileged or protected
information, whether arising before or after the Closing Date, with respect to
any matter for which a party hereto has an indemnification obligation hereunder,
shall be subject to the sole control of such party, which shall be solely
entitled to control the assertion or waiver of the privilege or protection,
whether or not such information is in the possession of or under the control of
such party. Notwithstanding the foregoing, the parties hereto acknowledge and
agree that Shearman & Sterling LLP and in house counsel of the Seller
represented only the Seller and not the Company or any Subsidiary and that any
advice given by or communications with Shearman & Sterling LLP or in house
counsel of the Seller shall not be subject to any joint privilege and shall be
owned solely by the Seller.
Section 5.11    Further Action.
(f)    In addition to the specific obligations of the parties set forth in this
Agreement, the parties hereto shall use their respective reasonable best efforts
to take, or cause to be taken, all appropriate action, to do or cause to be done
all things necessary, proper or advisable under applicable Law, and to execute
and deliver such documents and other papers, as may be reasonably required to
carry out the provisions of this Agreement and consummate and make effective the
transactions contemplated by this Agreement.
(g)    From time to time after the Closing, without additional consideration,
each party hereto will (or, if appropriate, cause its Affiliates to) execute and
deliver such further instruments and take such other action as may be necessary
or reasonably requested by the other party to make effective the transactions
contemplated by the Transaction Documents. Without limiting the foregoing, upon
reasonable request of the Purchaser, the Seller shall, and shall cause its
Affiliates to, execute, acknowledge and deliver all such further assurances,
deeds, assignments, consequences, powers of attorney and other instruments and
papers as may be required to sell, transfer, assign, convey and deliver to the
Purchaser all right, title and interest in and to the Membership Interests or
the Satellite Interests.
Section 5.12    ViaSat Assignment. Prior to the Closing, (a) without the prior
written consent of the Purchaser, the Seller shall not, and shall cause the
Company not to, terminate, amend or modify in any respect the ViaSat Assignment
Agreement or agree or commit to do the same, and (b) without the prior written
consent of the Purchaser (such consent not to be unreasonably withheld, delayed
or conditioned), the Company shall not, and the Seller shall cause the Company
not to, consent or agree to any guarantee or assurance described in
Section 3.1(b) of the ViaSat Assignment Agreement or agree or commit to the
same.
Section 5.13    Conduct of LiveAero Business after Closing. The Seller covenants
and agrees that except as may be necessary to comply with applicable Law or as
contemplated or required by this Agreement or the Management Agreement, between
the Closing Date and the Second Closing, the Seller (as it relates to the
LiveAero Business) shall, and shall cause LiveTV Satellite to, (a) conduct its
business in the ordinary course in all material respects and consistent with
past practice, (b) use its commercially reasonable efforts to maintain and
preserve intact in all material respects the current organization, business and
franchise and to preserve the rights, franchises, relationships and goodwill of
its employees, Customers, lenders, Suppliers, distributors, licensors,
licensees, landlords, sublandlords, regulators and other Persons with whom
LiveTV Satellite has significant business relationships, and (c) fund the
operations of LiveTV Satellite, including the LiveAero Business, in a manner
consistent with past practice, as well as to the extent necessary to allow
LiveTV Satellite to perform its obligations under the Management Agreement.
ARTICLE VI    

EMPLOYEE MATTERS
Section 6.01    Employee Benefits. Prior to Closing, Seller shall cause the
employment of each Business Employee set forth on Section 6.01 of the Disclosure
Schedule to be transferred to Seller or one of Seller’s Affiliates (other than
the Company or one of the Subsidiaries). As of the Closing, except as otherwise
provided under this Article VI, each Business Employee shall cease to be covered
under any Benefit Plans that are sponsored by the Seller and, as of the Closing,
the Business Employees who continue to be employed by the Company or any
Subsidiary following the closing (each, a “Continuing Employee”) shall be
eligible to participate in plans that are maintained, sponsored or contributed
to by the Purchaser or one of its Affiliates that are provided to Continuing
Employees. Except as otherwise expressly provided in this Article VI, following
the Closing, Seller shall remain responsible for all claims and Liabilities
incurred under the Benefit Plans prior to the Closing. Seller agrees that any
Continuing Employee who (a) as of the Closing is receiving or entitled to
receive short-term disability benefits and who subsequently becomes eligible to
receive long-term disability benefits or (b) as of the Closing is receiving or
entitled to receive long-term disability benefits, shall become eligible or
continue to be eligible, as applicable, to receive long-term disability benefits
under a Benefit Plan that is sponsored or maintained by Seller and is a
long-term disability plan unless and until such Continuing Employee is no longer
disabled (subject to the terms of the applicable plan), whereupon provided such
date is within six (6) months following the Closing Date, he or she shall return
to employment with the Purchaser or its Affiliates. As of the Closing and for a
period of at least twelve (12) months thereafter (or such shorter period in the
event of a termination of employment), the Purchaser shall (or shall cause an
Affiliate to) provide to the Continuing Employees coverage under employee
benefit plans, programs and arrangements that otherwise provide a level of
benefits that are substantially comparable in the aggregate to those provided to
the Continuing Employees under the employee benefit plans, programs and
arrangements of the Seller, the Company, and the Subsidiaries immediately prior
to the Closing (excluding equity-based incentive compensation, defined benefit
retirement plans, flight benefits (e.g., flights on a standby basis) and
deferred compensation arrangements); provided, however, that changes may be made
to such employee benefit plans, programs and arrangements to the extent
necessary to comply with applicable Law. Each Continuing Employee shall receive
credit for service with the Company and the Subsidiaries (A) under the
Purchaser’s employee benefit plans, programs and arrangements for all purposes,
including for purposes of eligibility and vesting but not benefit accrual to the
same extent that such service was recognized as of the Closing under a
comparable Benefit Plan in which the Continuing Employee participated; provided,
however, that in no event shall such credit result in the duplication of
benefits or the funding thereof, and (B) under any of the Purchaser’s severance,
vacation and sick leave plans, policies or arrangements for purposes of benefit
accrual and benefit calculation. With respect to any welfare plan in which
Continuing Employees are eligible to participate after the Closing, the
Purchaser shall, or if not legally required, shall use commercially reasonable
efforts to (x) waive all limitations as to preexisting conditions and exclusions
with respect to participation and coverage requirements applicable to such
Continuing Employees to the extent such conditions and exclusions were satisfied
or did not apply to such Continuing Employees under the welfare plans maintained
by the Seller, the Company, or the Subsidiaries prior to the Closing and (y)
provide each Continuing Employee with credit for any co-payments and deductibles
paid prior to the Closing for the plan year in which the Closing Date occurs in
satisfying any analogous deductible or out-of-pocket requirements to the extent
applicable under any such plan.
Section 6.02    Defined Contribution Plan. Effective as of the Closing, the
Continuing Employees shall no longer participate in the defined contribution
plan of the Seller and its Affiliates and the account balances of the Continuing
Employees who participate in such plan shall be fully vested and funded as of
the Closing Date. Subject to the terms and conditions of the defined
contribution plan maintained by the Purchaser or its Affiliate for the benefit
of the Continuing Employees (the “Purchaser 401(k) Plan”), to the extent
reasonably determined by the Purchaser and the Seller to be administratively
practicable, effective on and after the Closing, the Purchaser or its Affiliate
shall cause the Purchaser 401(k) Plan to accept “eligible rollover
contributions” (within the meaning of Section 401(a)(31) of the Code) of all or
a portion of the account balances of the Continuing Employees if the Continuing
Employees so elect and shall allow any such Continuing Employees’ outstanding
loans to be rolled over into the Purchaser 401(k) Plan. In view of the
complexity regarding the transfer of outstanding plan loans, the parties agree
to cooperate in good faith to carry out the intent of this Section 6.02.
Section 6.03    Flexible Spending Accounts. As of the Closing, the Purchaser
shall make available a flexible spending account plan under a cafeteria plan
qualifying under Section 125 of the Code (the “Purchaser Flex Plan”) for the
benefit of each Continuing Employee who participates in a flexible spending
account plan sponsored by any of the Seller or its Affiliates (the “Seller Flex
Plan”) immediately prior to the Closing. To the extent reasonably determined by
the Purchaser and the Seller to be administratively practicable, (i) the
Purchaser agrees to cause the Purchaser Flex Plan to accept a spin-off of the
flexible spending account balances from the Seller Flex Plan and to honor and
continue through the end of the calendar year in which the Closing occurs the
elections made by each Continuing Employee under the Seller Flex Plan for the
calendar year in which the Closing occurs in respect of the flexible spending
accounts that are in effect immediately prior to the Closing, and (ii) the
Seller shall transfer to the Purchaser the aggregate amount of the flexible
spending account balances of the Continuing Employees (if any), such amount to
be determined after subtracting the aggregate amount of the negative flexible
spending account balances attributable to the Continuing Employees. On and after
the Closing Date, the Purchaser shall assume and be solely responsible for all
claims by Continuing Employees under the Seller Flex Plan, whether incurred
prior to, on, or after the Closing, that have not been paid in full as of the
Closing. In view of the complexity regarding the transfer of cafeteria plan
account balances, the parties agree to cooperate in good faith to carry out the
intent of this Section 6.03.
Section 6.04    Paid Time Off. The Purchaser shall honor and assume all
Liabilities for all paid time off accrued for the benefit of each Continuing
Employee as of the Closing, the approximate aggregate amount of which, as of
February 28, 2014 for salaried Continuing Employees and March 1, 2014 for
hourly-paid Continuing Employees, is set forth in Section 6.04 of the Disclosure
Schedule. Commencing as of the Closing, the Purchaser shall provide the
Continuing Employees with paid time off under the policies applicable to other
comparably situated employees of the Purchaser and its Affiliates and shall
grant past service credit for purposes of determining paid time off entitlement.
Section 6.05    Severance and Incentive Arrangements.
(f)    For a period of twelve (12) months following the Closing Date, the
Purchaser shall be obligated to pay all amounts that become due and payable
under the Severance Plan to any Continuing Employee who, following the Closing
Date, becomes eligible to receive payments and other benefits under the terms of
the Severance Plan.
(g)    The Seller shall retain the obligation to pay all amounts promised by the
Seller or its Affiliates under the LiveTV LLC Management Incentive Plan that may
become due to the Continuing Employees set forth on Section 6.05(b) of the
Disclosure Schedule, whether due prior to, on or after the Closing, which are in
an amount up to the amounts set forth on Section 6.05(b) of the Disclosure
Schedule.
(h)    The Seller shall reimburse Purchaser an amount equal to the product of
(x) the amounts paid under the LiveTV Bonus Compensation Plan with respect to
the 2014 calendar year multiplied by (y) a fraction, the numerator of which is
equal to the number of days in the period beginning on January 1, 2014 and
ending on the Closing Date and the denominator of which is equal to 365;
provided, however, that Seller's obligation to reimburse Purchaser shall be
limited to the bonus amounts, determined in good faith, that would have been
paid for the period beginning on January 1, 2014 and continuing through the
Closing Date based on the performance metrics and bonus opportunity amounts in
effect as of the Closing Date for each Continuing Employee. Seller shall
reimburse Purchaser for such amounts calculated in accordance with this Section
6.05(c) no later than 60 days following the presentation of evidence reasonably
satisfactory to the Seller of the amounts paid by Purchaser in respect of the
2014 bonus payments for which Seller is obligated to reimburse Purchaser under
this Section 6.05(c).
(i)    Subject to the immediately following sentence, the Seller shall retain
the obligation to provide payments and benefits, and to make such payments and
provide such benefits that may become due and payable under the agreements set
forth on Section 6.05(d) of the Disclosure Schedule (each such agreement, a
“Change in Control Agreement”) and the Purchaser shall have no obligation
therefor. The Purchaser shall honor the obligation to provide severance payments
in accordance with paragraph 2 of the Change in Control Agreements (including
the cost of any related benefits) as a result of the termination of employment
following the Closing Date of any Continuing Employee who is a party to a Change
in Control Agreement.
(j)    The Seller shall retain the obligation to make all payments that may
become due and payable under the agreements set forth in Section 6.05(e) of the
Disclosure Schedule to Continuing Employees whose employment continues with the
Purchaser following the Closing Date and the Purchaser shall have no obligation
therefor. The Seller shall reimburse the Purchaser for all payments under the
agreements set forth in Section 6.05(e) of the Disclosure Schedule to Continuing
Employees whose employment continues with the Purchaser following the Closing
Date, if any, that are paid by the Purchaser within 60 days following the
presentation of evidence reasonably satisfactory to the Seller that the
Purchaser has made any such payments.
(k)    The Seller shall provide standby flight benefits on JetBlue Airways
operated flights, at the existing level of priority, to each Continuing Employee
until December 31, 2014, subject to the terms and conditions of Seller’s policy
applicable to the Continuing Employees then in effect.
(l)    Effective as of the Closing, the Seller shall, consistent with the terms
of each applicable plan or arrangement, take any actions necessary to ensure
that all outstanding equity awards granted under the Seller’s equity
compensation plans (including pursuant to offer letters or other agreements) and
held by Continuing Employees that are unvested as of immediately prior to the
Closing Date, including any stock options, stock appreciation rights, restricted
shares or restricted share units, shall be fully vested as of the Closing Date
and that any restrictions thereon lapse as of the Closing Date. The Seller shall
be solely responsible for the employer portion of any payroll Taxes that are
imposed in connection with any equity awards granted under the Seller’s equity
compensation plans and held by Continuing Employees (including on the grant,
exercise, and/or vesting) and to the extent the Purchaser or the Company is
legally obligated to bear such Taxes in the first instance, the Seller shall pay
and reimburse the Purchaser or its Affiliate therefor as soon as reasonably
practicable following Seller’s receipt of such information reasonably necessary
to evidence the amount (if any) owing to Purchaser or any of its Affiliates in
respect of such Taxes. To the extent the Seller determines that the Purchaser or
the Company has any legal obligation to pay (or withhold) any Taxes with respect
to any grant, exercise, and/or vesting of any equity award, the Seller shall
timely inform the Purchaser and the Company of the amount and timing of such
obligations.
Section 6.06    Employee Communications. Prior to making any written or oral
communications to the Business Employees pertaining to compensation or benefit
matters that are affected by the transactions contemplated by this Agreement,
the Seller or the Purchaser, as the case may be, shall provide the other party
with a copy of the intended communication and such other party shall have a
reasonable period of time to review and comment on the communication. The
parties agree to cooperate in good faith to carry out the intent of this
Section 6.06.
Section 6.07    No Amendment; No Third-Party Beneficiaries. Nothing contained in
this Article VI, express or implied, is intended to constitute an amendment to
or any other modification of any Benefit Plan or employee benefit plan, program
or arrangement of any party hereto. Further, this Article VI shall be binding
upon and inure solely to the benefit of each of the parties to this Agreement,
and nothing in this Article VI, express or implied, is intended to confer upon
any other Person any rights or remedies of any nature whatsoever under or by
reason of this Article VI. Nothing herein shall be construed as to confer upon
any Continuing Employee any right to continued employment for any period or to
prevent the Purchaser or any of its Affiliates from terminating the employment
of any Continuing Employee at any time after the Closing Date for any reason or
no reason.
ARTICLE VII    

TAX MATTERS
Section 7.01    Tax Indemnities.
(j)    The Seller shall indemnify and hold the Purchaser and its Affiliates
harmless against any and all Excluded Taxes. The Company shall be responsible
for and pay, and indemnify and hold the Seller and its Affiliates harmless
against, all Taxes relating to the Company or the Subsidiaries or the Business
other than Excluded Taxes.
(k)    For purposes of this Section 7.01, in the case of income Taxes, sales
Taxes, employment Taxes and other Taxes that are readily apportionable based on
an actual or deemed closing of the books that are payable with respect to a
taxable period that begins on or before the Closing Date and ends after the
Closing Date, the portion of any such Tax that is allocable to the portion of
the period ending on the Closing Date shall be deemed to be equal to the amount
that would be payable if the taxable year ended on the Closing Date. In the case
of all other Taxes that are payable with respect to a taxable period that begins
on or before the Closing Date and ends after the Closing Date, the portion of
any such Tax that is allocable to the portion of the period ending on the
Closing Date shall be equal to the amount of such Tax for the entire period
multiplied by a fraction, the numerator of which is the number of days in the
portion of the period ending on the Closing Date and the denominator of which is
the number of days in the entire period.
(l)    Payment by the indemnifying party of any amount due under this
Section 7.01 shall be made within 10 Business Days following written notice by
the indemnified party that payment of such amounts to the appropriate
Governmental Authority is due; provided that the Purchaser shall comply with its
obligation to promptly notify the Seller under Section 7.03(a); and provided,
further, that the indemnifying party shall not be required to make any payment
earlier than five (5) days before it is due to the appropriate Governmental
Authority. Notwithstanding anything to the contrary herein, if the Seller
receives an assessment or other notice of Taxes due with respect to the Company
or any Subsidiary for any taxable period (or portion of any taxable period)
ending on or before the Closing Date for which the Seller is not wholly
responsible pursuant to paragraph (a) of this Section 7.01, then the Company or
any Subsidiary shall pay such Taxes, or if the Seller pays such Taxes, then the
Purchaser or the Company or any Subsidiary shall pay to the Seller the amount of
such Taxes for which the Seller is not responsible within five days following
such payment. In the case of a Tax that is contested in accordance with the
provisions of Section 7.03, payment of the Tax to the appropriate Governmental
Authority will be considered to be due no earlier than the three Business Days
after the date a final determination to such effect is made by the appropriate
Governmental Authority or court.
Section 7.02    Tax Refunds and Tax Benefits. Any Tax refund or credit or
similar benefit (including any interest paid or credited with respect thereto)
relating to taxable periods (or portions of a taxable period) ending on or
before the Closing Date, other than any Tax refund or credit reflected in the
Closing Working Capital, shall be the property of the Seller, and if received by
the Purchaser or the Company or any Subsidiary, shall be paid to the Seller
within 10 Business Days of such receipt net of any Tax or other reasonable out
of pocket cost directly attributable to the receipt of such Tax refund or credit
or similar benefit but including any Tax benefit available to the Purchaser, the
Company or any Subsidiary that is directly attributable to the accrual,
incurrence or payment of any Tax refund or credit or similar benefit to the
Seller. The Purchaser shall, if the Seller requests and at the Seller’s expense,
cause the relevant Company, any Subsidiary or other relevant entity to file for
and use its reasonable best efforts to obtain and expedite the receipt of any
refund or credit or similar benefits to which the Seller is entitled under this
Section 7.02. The Purchaser shall permit the Seller to participate in (at the
Seller’s sole cost and expense) the prosecution of any such refund claim.
Section 7.03    Contests.
(d)    After the Closing, the Purchaser shall promptly notify the Seller in
writing of any written proposed assessment, or any commencement of any Tax audit
or administrative or judicial proceeding, or of any written demand or claim on
the Purchaser, any of its Affiliates, the Company or any Subsidiary which, if
determined adversely to the taxpayer or after the lapse of time, could be
grounds for indemnification by the Seller under Section 7.01. Such notice shall
contain factual information (to the extent known to the Purchaser, any of its
Affiliates, the Company or any Subsidiary) describing the asserted Tax liability
in reasonable detail and shall include copies of any notice or other document
received from any taxing authority in respect of any such asserted Tax
liability. If the Purchaser fails to provide the Seller such prompt notice, such
failure shall not release the Seller from any of its obligations to indemnify
for any Loss arising out of such asserted Tax liability, except to the extent
that due to such failure the Seller was actually prejudiced.
(e)    In the case of a Tax audit or administrative or judicial proceeding (a
“Contest”) that relates solely to Excluded Taxes, the Seller shall have the sole
right, at its expense, to control the conduct of such Contest and to settle or
compromise any asserted Tax liability in its sole and absolute discretion;
provided that if such settlement or compromise results in a material detriment
to the Purchaser, the Company, any Subsidiary or their Affiliates in a taxable
period or periods following the Closing Date, the Seller shall not settle or
compromise any asserted Tax liability without the prior written consent of the
Purchaser; provided, however, that consent shall not be unreasonably withheld,
delayed or conditioned; and provided, further, that if consent is withheld by
the Purchaser, the Purchaser or the Company shall bear, and promptly reimburse
the Seller and its Affiliates for, any and all expenses incurred by the Seller
and its Affiliates in connection with such Contest after such consent is
withheld.
(f)    With respect to Straddle Periods, the Seller and the Purchaser shall
jointly control any Contest involving any asserted Tax liability. Neither party
may settle or compromise any asserted Tax liability with respect to Straddle
Periods without prior written consent of the other party; provided, however,
that consent to settlement or compromise shall not be unreasonably withheld,
delayed or conditioned.
(g)    The Purchaser and the Seller agree to cooperate, and the Purchaser agrees
to cause the Company and the Subsidiaries to cooperate, in the defense against
or compromise of any claim in any Contest.
Section 7.04    Preparation of Tax Returns.
(m)    From and after the Closing, the Seller shall prepare (or cause to be
prepared) and timely file all Tax Returns relating to income Taxes (including
franchise Taxes that are in lieu of income Taxes) of the Company and the
Subsidiaries for taxable periods ending on or before the Closing Date. Solely as
it relates to the Business, such Tax Returns shall be prepared on a basis
consistent with past practice (except as otherwise required by Law), and the
Seller shall timely and duly remit or cause to be timely and duly remitted any
Taxes shown as due in respect of such Tax Returns.
(n)    From and after the Closing, the Purchaser shall prepare and file (or
cause to be prepared and filed) all Tax Returns that relate to the Company or
any Subsidiary other than those Tax Returns for which the Seller is responsible
under paragraph (a) of this Section 7.04, it being understood that all Taxes
shown as due and payable on such Tax Returns shall be the responsibility of the
Purchaser, except for such Taxes which are the responsibility of the Seller
pursuant to Section 7.01, which the Seller shall pay in accordance with this
Article VII. Any such Tax Return involving a Straddle Period shall be prepared
on a basis consistent with those prepared for prior taxable periods unless a
different treatment of any item is required by an intervening change in Law.
With respect to any Tax Return required to be filed with respect to the Company
or any Subsidiary after the Closing Date and as to which Taxes are allocable to
the Seller under Section 7.01(b) hereof, the Purchaser shall provide the Seller
with a copy of such Tax Return and a statement (with which the Purchaser will
make available supporting schedules and information) certifying the amount of
Tax shown on such Tax Return that is allocable to the Seller pursuant to
Section 7.01(b) at least 30 Business Days prior to the due date (including any
extension thereof) for filing of such Tax Return, the Seller shall have the
right to review and comment on such Tax Return and statement prior to the filing
of such Tax Return, and the Purchaser shall incorporate any reasonable comments
of the Seller in such Tax Return to the extent they relate to Tax allocable to
the Seller pursuant to Section 7.01(b). The Seller and the Purchaser agree to
consult and to attempt in good faith to resolve any issues arising as a result
of the review of such Tax Return and statement by the Seller.
(o)    If the Seller fails to propose any changes to any Tax Return referred to
in Section 7.04(b) within 15 Business Days of the receipt thereof, such failure
shall be deemed to be an indication of its approval thereof. If a dispute arises
following such review and such dispute is not resolved by the Purchaser and the
Seller within 5 Business Days, such dispute shall be referred to the Accounting
Firm, which shall submit its final determination within 10 days and such
determination shall be final, binding and conclusive on the parties. Any and all
costs incurred in connection with such retention of the Accounting Firm shall be
equally borne by the Purchaser and the Seller.
(p)    Notwithstanding anything to the contrary herein, neither the Purchaser
nor any Affiliate of the Purchaser shall amend, re-file or otherwise modify, or
cause or permit the Company or any Subsidiary to amend, re-file or otherwise
modify, any Tax election or Tax Return with respect to any taxable period (or
portion of any taxable period), ending on or before the Closing Date without the
prior written consent of the Seller, which consent shall not be unreasonably
withheld, delayed or conditioned.
Section 7.05    Tax Cooperation and Exchange of Information. The Seller and the
Purchaser shall provide each other with such cooperation and information as
either of them reasonably may request of the other (and the Purchaser shall
cause the Company and the Subsidiaries to provide such cooperation and
information) in filing any Tax Return, amended Tax Return or claim for refund,
determining a liability for Taxes or a right to a refund of Taxes or
participating in or conducting any audit or other proceeding in respect of
Taxes. For the avoidance of doubt, such cooperation shall include, without
limitation, executing or signing any document related to Tax, including any Tax
Return, or granting power of attorney to the other party to execute or sign any
such document. Such cooperation and information also shall include providing
copies of relevant Tax Returns or portions thereof, together with related work
papers and documents relating to rulings or other determinations by taxing
authorities; provided, however, in no event shall Seller or its Affiliates be
required to provide the Purchaser, the Company or any Subsidiary with access to
or copies of the Seller’s or its Affiliates’ Tax Returns, related work papers or
other documents other than portions thereof solely relating to the Business. The
Seller and the Purchaser shall make themselves (and their respective employees)
reasonably available on a mutually convenient basis to provide explanations of
any documents or information provided under this Section 7.05. Notwithstanding
anything to the contrary in Section 5.02, each of the Seller and the Purchaser
shall retain all Tax Returns of the Company and the Subsidiaries, and work
papers in its possession (or in the possession of its Affiliates) relating to
such Tax Returns for any taxable period that includes the Closing Date and for
all prior taxable periods until the later of (a) the expiration of the statute
of limitations of the taxable periods to which such Tax Returns and other
documents relate, without regard to extensions or (b) six years following the
due date (without extension) for such Tax Returns. After such time, before the
Seller or the Purchaser shall dispose of any such Tax Returns and other
documents in its possession (or in the possession of its Affiliates), the other
party shall be given an opportunity, after 90 days prior written notice, to
remove and retain all or any part of such Tax Returns and other documents as
such other party may select (at such other party’s expense); provided that the
Purchaser shall have no right to Tax Returns and related work papers of the
Seller or of any of its Affiliates other than those pertaining to the Company or
any Subsidiary. Any information obtained under this Section 7.05 shall be kept
confidential, except as may be otherwise necessary in connection with the filing
of Tax Returns or claims for refund or in conducting an audit or other
proceeding.
Section 7.06    Conveyance Taxes. The Purchaser and Seller shall each be liable
for and agree to pay 50% of any and all Conveyance Taxes that may be imposed
upon, or payable or collectible or incurred in connection with this Agreement
and the transactions contemplated hereby. The Purchaser and the Seller agree to
cooperate in the execution and delivery of all instruments and certificates
necessary to qualify for an exemption from, or a reduction or refund of, any
Conveyance Tax or to enable the Purchaser to comply with any filing requirements
with respect to Conveyance Taxes.
Section 7.07    Miscellaneous.
(l)    For Tax purposes, the parties agree to treat all payments made under this
Article VII, under Section 2.03, under any other indemnity provisions contained
in this Agreement, and for any breaches of representations, warranties,
covenants or agreements, as adjustments to the Purchase Price.
(m)    Notwithstanding any provision in this Agreement to the contrary, this
Article VII shall be the sole provision governing indemnities for Taxes under
this Agreement. For the avoidance of doubt, the limits on indemnification
contained in Section 9.04 shall not apply in respect of Taxes.
(n)    For purposes of this Article VII, all references to the Purchaser, the
Seller, Affiliates, the Company and any Subsidiary include successors.
(o)    Notwithstanding any provision in this Agreement to the contrary, the
covenants and agreements of the parties hereto contained in this Article VII
shall survive the Closing and shall remain in full force until 90 days after the
expiration of the applicable statutes of limitations for the Taxes in question
(taking into account any extensions or waivers thereof).
(p)    Any intercompany Tax sharing agreement or arrangement between the Seller
or any of its Affiliates (other than the Company and the Subsidiaries), on the
one hand, and any of the Company and the Subsidiaries, on the other hand, shall
have been terminated, and all payments thereunder settled, immediately prior to
the Closing with no payments permitted to be made thereunder on and after the
date of the Closing.
(q)    Neither party hereto shall have any liability under any provision of this
Article VII for any punitive, incidental, consequential, special or indirect
damages, including loss of future revenue or income, or loss of business
reputation or opportunity relating to the breach or alleged breach of this
Agreement.
(r)    The Purchaser and the Seller agree that the Seller shall elect under
Treasury Regulation section 1.1502-36(d)(6) to reattribute all of the net
operating loss carryovers of LiveTV International to Seller by filing a
statement titled “Section 1.1502-36 Statement” with the Seller’s timely filed
consolidated U.S. federal income tax return for the taxable year of the Closing.
(s)    For purposes of this Article VII and the definitions of “Excluded Taxes”
and “Straddle Period”, any reference to “Closing” or the “Closing Date” as it
applies to LiveTV Satellite, shall mean the “Second Closing” and the “Second
Closing Date”, respectively.
ARTICLE VIII    

CONDITIONS TO CLOSING
Section 8.01    Conditions to Obligations of the Seller.
(h)    Conditions to Closing. The obligations of the Seller to consummate the
Closing and the transactions contemplated by this Agreement to occur thereat
shall be subject to the fulfillment or written waiver, at or prior to the
Closing, of each of the following conditions:
(i)    Representations and Warranties. The representations and warranties of the
Purchaser contained in this Agreement (A) that are not qualified by a
“materiality” qualification shall be true and correct in all material respects
as though such representations and warranties had been made on and as of the
Closing Date; and (B) that are qualified by a “materiality” qualification shall
be true and correct in all respects as so qualified as though such
representations and warranties had been made on and as of the Closing Date
(except to the extent such representations and warranties are, by their terms,
made as of a specific date, in which case such representations and warranties
shall be true and correct in the manner set forth in the foregoing clauses
(A) or (B), as applicable, as of such date);
(ii)    Covenants. The covenants and agreements contained in this Agreement to
be complied with or performed by the Purchaser on or before the Closing shall
have been so complied with or performed in all material respects; and
(iii)    Closing Deliveries. The Seller shall have received each of the items
listed in Section 2.06.
(i)    Conditions to Second Closing. The obligations of the Seller to consummate
the Second Closing and the transactions contemplated by this Agreement to occur
thereat shall be subject to the fulfillment or written waiver, at or prior to
the Second Closing, of each of the following conditions:
(i)    Covenants. The covenants and agreements contained in this Agreement to be
complied with or performed by the Purchaser on or before the Second Closing
shall have been so complied with or performed in all material respects; and
(ii)    Second Closing Deliveries. The Seller shall have received each of the
items listed in Section 2.09.
Section 8.02    Conditions to Obligations of the Purchaser.
(h)    Conditions to Closing. The obligations of the Purchaser to consummate the
Closing and the transactions contemplated by this Agreement to occur thereat
shall be subject to the fulfillment or written waiver, at or prior to the
Closing, of each of the following conditions (provided that the Purchaser may
not waive the condition set forth in Section 8.02(a)(v)(B) at any time prior to
the 90th day following the Signing Date, and the Seller shall have the right to
waive (on behalf of the Purchaser) the condition set forth in Section
8.02(a)(v)(B) at any time after the 120th day following the Signing Date):
(iii)    Representations and Warranties. The representations and warranties of
the Seller contained in this Agreement (A) that are Fundamental Representations
or set forth in Section 3.04(b) shall be true and correct in all respects as
though such representations and warranties had been made on and as of the
Closing Date; (B) that are not Fundamental Representations or set forth in
Section 3.04(b) and are qualified by a “Material Adverse Effect” qualification
shall be true and correct in all respects as so qualified as though such
representations and warranties had been made on and as of the Closing Date; and
(C) that are not Fundamental Representations or set forth in Section 3.04(b) and
are not qualified by a “Material Adverse Effect” qualification shall be true and
correct (without giving effect to any “materiality” qualification included
therein) as though such representations and warranties had been made on and as
of the Closing Date, except for such failures to be true and correct as would
not have, individually or in the aggregate, a Material Adverse Effect (except,
to the extent such representations and warranties are, by their terms, made as
of a specific date, in which case such representations and warranties shall be
true and correct in the manner set forth in the foregoing clauses (A), (B) or
(C), as applicable, as of such date);
(iv)    Covenants. The covenants and agreements contained in this Agreement to
be complied with or performed by the Seller or its Affiliates at or before the
Closing shall have been so complied with or performed in all material respects;
(v)    Commercial Agreements. Neither the JetBlue/LiveTV Connectivity Agreement
nor the JetBlue/LiveTV Entertainment System Agreement shall have been amended,
modified or terminated without the prior written consent of the Purchaser, and
each of the JetBlue/LiveTV Connectivity Agreement and JetBlue/LiveTV
Entertainment System Agreement shall be in full force and effect such that they
will remain in effect through the Closing;
(vi)    Third Party Matters. The Company shall have obtained all consents
approvals and waivers, and timely provided all notices, set forth on
Schedule 8.02(a)(iv) attached hereto with respect to the transactions
contemplated by the Transaction Documents; and
(vii)    Closing Deliveries. The Purchaser shall have received each of the items
listed in (A) Section 2.05 and (B) Schedule 8.02(a)(v)(B).
(i)    Conditions to Second Closing. The obligations of the Purchaser to
consummate the Second Closing and the transactions contemplated by this
Agreement to occur thereat shall be subject to the fulfillment or written
waiver, at or prior to the Second Closing, of each of the following conditions:
(vii)    Covenants. The covenants and agreements contained in this Agreement to
be complied with or performed by the Seller or its Affiliates at or before the
Second Closing shall have been so complied with or performed in all material
respects;
(viii)    Second Closing Deliveries. The Purchaser shall have received each of
the items listed in Section 2.08; and
(ix)    Except as may be necessary to comply with applicable Law or as
contemplated or required by this Agreement or the Management Agreement, since
the Closing Date, without the prior written consent of the Purchaser (such
consent not to be unreasonably withheld, delayed or conditioned), LiveTV
Satellite shall have not:
a. (1) issued, transferred, pledged, encumbered, granted, disposed of or sold
any class or series of equity interests or other securities of LiveTV Satellite
(or any option, warrant or other right to acquire the same, including upon
conversion, exchange or exercise), (2) redeemed, repurchased or acquired any
equity interests or other securities of LiveTV Satellite, or any securities
convertible into or exchangeable or exercisable for any such equity interests,
(3) declared, made, reserved or paid any dividends or distributions with respect
to any equity interests in LiveTV Satellite, (4) effected any recapitalization,
reclassification, stock or equity interest split, combination or similar change
in the capitalization of LiveTV Satellite, or (5) otherwise amended in any
respect the terms of any securities of LiveTV Satellite;
(A) waived, released, amended or otherwise modified in any material respect, or
terminated, any Material Contract to which LiveTV Satellite is a party;
(B) hired or employed any employee of LiveTV Satellite;
(C) materially changed any method of accounting or accounting practice or policy
used by LiveTV Satellite, other than such changes required by applicable Law or
GAAP;
(D) settled or compromised any Action of LiveTV Satellite;
(E) made, changed or revoked any Tax election (except for any election made in
accordance with past practice or as otherwise required by applicable Tax Law),
settled or compromised any material Tax liability, entered into any closing
agreement related to Tax, changed any taxable period or any Tax accounting
method, or amended any material Tax Returns, in each case to the extent any such
change, revocation, settlement, agreement or other action would reasonably be
expected to adversely affect Purchaser or LiveTV Satellite with respect to a
taxable period (or portion thereof) beginning after the Closing Date;
(F) other than the sale of inventory in the ordinary course of business, sold or
otherwise disposed of any material assets of LiveTV Satellite;
(G) forgiven or canceled any claim of any material value to LiveTV Satellite or
waived any material right of LiveTV Satellite;
(H) made any material change with respect to LiveTV Satellite’s operations,
including any material change in the types, nature or composition of LiveTV
Satellite’s products or services, in its collection, supply or inventory
practices, or in purchasing or maintaining its inventory, other than in the
ordinary course of business;
(I) entered into any agreement, commitment or engagement with respect to a
material transaction not in the ordinary course of business or entered into an
agreement, commitment or engagement with any Affiliates, whether or not in the
ordinary course of business;
(J) acquired by merger or consolidation with, or by purchase of a substantial
portion of the assets of or equity interests in, or by any other manner, any
business or any Person or any division thereof;
(K) adopted any plan of merger, consolidation, reorganization, liquidation or
dissolution or filed a petition in bankruptcy under any provisions of federal or
state bankruptcy Law or consented to the filing of any bankruptcy petition
against it under any similar Law; or
(L) agreed to take any of the actions specified in Sections 8.02(b)(iii).
Section 8.03    Conditions to Obligations of Each Party.
(q)    Conditions to Closing. The respective obligations of each party to
consummate the Closing and the transactions contemplated by this Agreement to
occur thereat shall be subject to the fulfillment or written waiver, at or prior
to the Closing, of each of the following conditions:
(i)    Governmental Approvals. Any waiting period (and any extension thereof)
under the HSR Act applicable to the purchase of the Membership Interests
contemplated by this Agreement shall have expired or shall have been terminated;
and except for the Second Closing Requirement, the approvals of the Governmental
Authorities listed in Section 3.04 of the Disclosure Schedule shall have been
obtained by a Final Order;
(ii)    No Order. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Law or Governmental Order (whether
temporary, preliminary or permanent) that has the effect of making the
transactions contemplated by this Agreement illegal or otherwise restraining or
prohibiting the consummation of such transactions; and
(iii)    No Action. No Action by a Governmental Authority shall be pending
against the Seller, the Company or any Subsidiary, or against the Purchaser,
seeking to restrain or prohibit the consummation of transactions contemplated by
this Agreement or the other Transaction Documents.
(r)    Conditions to Second Closing. The respective obligations of each party to
consummate the Closing and the transactions contemplated by this Agreement to
occur thereat shall be subject to the fulfillment or written waiver, at or prior
to the Second Closing, of each of the following conditions:
(i)    Governmental Approvals. The Second Closing Requirement shall have been
obtained by a Final Order;
(ii)    No Order. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Law or Governmental Order (whether
temporary, preliminary or permanent) that has the effect of making the
transactions contemplated by this Agreement illegal or otherwise restraining or
prohibiting the consummation of such transactions; and
(iii)    No Action. No Action by a Governmental Authority shall be pending
against the Seller, the Company or any Subsidiary, or against the Purchaser,
seeking to restrain or prohibit the consummation of transactions contemplated by
this Agreement or the other Transaction Documents.
ARTICLE IX    

INDEMNIFICATION
Section 9.01    Survival of Representations, Warranties, Covenants and
Agreements. The representations and warranties, covenants and agreements of the
parties hereto contained in this Agreement (other than those set forth in
Section 3.18 (Taxes), which shall not survive the Closing), shall survive the
Closing and expire on the first anniversary of the Closing Date, except that
(a) the representations and warranties set forth in Section 3.11 (Intellectual
Property) shall expire on the date that is twenty-one months following the
Closing Date, (b) the representations and warranties set forth in Section 3.14
(Environmental Matters) shall expire on the second anniversary of the Closing
Date, (c) the representations and warranties set forth in Section 3.01
(Organization, Authority and Qualification of the Seller), Section 3.02
(Organization, Authority and Qualification of the Company), Section 3.03
(Capitalization; Ownership of Membership Interests, Satellite Interests and
Subsidiary Interests), Section 3.11(k) (Intellectual Property), Section 3.13(e)
(Real Property; LiveTV Satellite Assets), Section 3.19 (Brokers), Section 4.01
(Organization, Authority and Qualification of the Purchaser) and Section 4.06
(Brokers) (the representations and warranties referenced in this clause (c), the
“Fundamental Representations”) shall survive the Closing indefinitely, and (d)
the covenants or agreements which by their terms contemplate performance after
the Closing shall survive the Closing until they are fully performed; provided,
however, in each of (a), (b), (c) and (d) that any claim made with reasonable
specificity by an Indemnified Party within the time periods set forth in this
Section 9.01 shall survive until such claim is finally and fully resolved.
Section 9.02    Indemnification by the Seller. The Purchaser and its Affiliates
(including, from and after the Closing, the Company and the Subsidiaries),
officers, directors, employees, agents, successors and assigns (each, a
“Purchaser Indemnified Party”) shall from and after the Closing be indemnified
and held harmless by the Seller for and against any and all Losses sustained or
incurred by any of them arising out of or resulting from: (a) any inaccuracy in
or breach of any representation or warranty made by the Seller contained in this
Agreement or in any certificate or instrument delivered by or on behalf of the
Seller pursuant to this Agreement; (b) any Excluded Employee Liabilities;
(c) any Indebtedness of the Company or the Subsidiaries outstanding as of
immediately prior to the Closing; (d) the Closing Cash as of immediately prior
to the Closing being less than $5,000,000; (e) the breach or non-fulfillment of
any covenant, agreement or obligation to be performed by the Seller contained in
this Agreement; or (f) the matters set forth on Schedule 9.02 attached to this
Agreement.
Section 9.03    Indemnification by the Purchaser. The Seller and its Affiliates,
officers, directors, employees, agents, successors and assigns (each, a “Seller
Indemnified Party”) shall from and after the Closing be indemnified and held
harmless by the Purchaser for and against any and all Losses sustained or
incurred by any of them arising out of or resulting from: (a) any inaccuracy in
or the breach of any representation or warranty made by the Purchaser contained
in this Agreement or in any certificate or instrument delivered by or on behalf
of the Purchaser pursuant to this Agreement or (b) the breach or non-fulfillment
of any covenant, agreement or obligation to be performed by the Purchaser
contained in this Agreement.
Section 9.04    Limits on Indemnification.
(a)    No claim may be asserted for indemnification pursuant to Section 9.02, in
the case of Purchaser Indemnified Party, or pursuant to Section 9.03, in the
case of a Seller Indemnified Party, against an Indemnifying Party (i) unless
written notice of such claim describing in reasonable detail the facts and
circumstances with respect to the subject matter of such claim is received by
the Indemnifying Party on or prior to the date on which the representation,
warranty, covenant or agreement on which such claim or Action is based ceases to
survive as set forth in Section 9.01, irrespective of whether the subject matter
of such claim or Action shall have occurred before or after such date, or
(ii) in respect of any representation, warranty, covenant or agreement herein
solely as it applies to LiveTV Satellite until after the Second Closing (if
any).
(b)    Notwithstanding anything to the contrary contained in this Agreement:
(i) the Seller shall not be liable for any claim for indemnification pursuant to
Section 9.02(a), and the Purchaser shall not be liable for any claim for
indemnification pursuant to Section 9.03(a), in each case other than with
respect to a claim for indemnification based upon, arising out of, with respect
to or by reason of any inaccuracy in or breach of any Fundamental Representation
(as applicable), unless and until the aggregate amount of indemnifiable Losses
which may be recovered from the Seller or the Purchaser (as the case may be)
equals or exceeds 1.0% of the Purchase Price, after which the Seller or the
Purchaser (as applicable) shall be liable for all such Losses; (ii) no Losses
may be claimed under Section 9.02(a) by a Purchaser Indemnified Party or under
Section 9.03(a) by a Seller Indemnified Party or shall be reimbursable by or
shall be included in calculating the aggregate Losses set forth in
clause (i) above other than Losses in excess of $100,000; (iii) the maximum
amount of indemnifiable Losses which may be recovered from the Seller arising
out of or resulting from the causes set forth in Section 9.02(a), or the
Purchaser arising out of or resulting from the causes set forth in
Section 9.03(a), in each case other than with respect to a claim for
indemnification based upon, arising out of, with respect to or by reason of any
inaccuracy in or breach of any Fundamental Representations (as applicable),
shall be an amount equal to 10% of the Purchase Price; (iv) except as provided
in the preceding clause (iii), the maximum amount of indemnifiable Losses which
may be recovered from the Seller arising out of or resulting from the causes set
forth in Section 9.02(a), or from the Purchaser arising out of or resulting from
the causes set forth in Section 9.03(a), with respect to a claim for
indemnification based upon, arising out of, with respect to or by reason of any
inaccuracy in or breach of any Fundamental Representations (as applicable) shall
be an amount equal to $400,000,000 and (v) no action or inaction by the Seller,
the Purchaser, their respective Affiliates or any of their respective
representatives shall be deemed to be a breach of any representation, warranty,
covenant or agreement in this Agreement for any purpose hereunder, and none of
the Purchaser, its Affiliates or their respective representatives shall have any
claim or recourse against the Seller, any of its Affiliates or any of their
respective representatives, and none of the Seller, its Affiliates or their
respective representatives shall have any claim or recourse against the
Purchaser, any of its Affiliates or any of their respective representatives,
with respect to such action or inaction, under this Article IX or otherwise, if
(A) the Seller or the Purchaser, as the case may be, was required to take such
action or required not to take such action, in each case, pursuant to the terms
of this Agreement and did so in accordance with the provisions of this Agreement
or if the Seller or the Purchaser, as the case may be, was required to take or
not to take such action under applicable Law and did so in accordance with such
Law; or (B) the Purchaser or any of its Affiliates has directed or requested the
Seller, any of its Affiliates or any of their respective representatives to take
or not take such action, as the case may be.
(c)    For purposes of determining the failure of any representations or
warranties (other than the representation and warranty contained in
Section 3.07(b)) to be true and correct, and calculating Losses hereunder, any
“materiality” or “Material Adverse Effect” qualifications in the representations
and warranties shall be disregarded.
(d)    To the extent the Loss that gave rise to an indemnity payment pursuant to
this Article IX results in a Tax benefit to the Indemnified Party that is
actually realized by it in the year the Loss is incurred, the Indemnified Party
shall remit to the applicable Indemnifying Party such Tax benefit (a “Tax
Benefit Payment”); provided, that in no event shall the Tax benefit remitted by
the Indemnified Party exceed the amount of the applicable indemnity payment. If
any such Tax benefit is subsequently disallowed, the applicable Indemnifying
Party shall make an appropriate reconciliation payment to the Indemnified Party.
In computing the amount of a Tax Benefit Payment, the Indemnified Party shall be
deemed to recognize all other items of income, gain, loss, deduction or credit
before recognizing any item arising from the receipt or accrual of any indemnity
payment hereunder or incurrence or payment of any indemnified amount except that
carrybacks of net operating losses or other tax attributes shall be applied in
making such computation after recognizing any item arising from the receipt or
accrual of any indemnity payment or incurrence or payment of an indemnified
amount.
Section 9.05    Notice of Loss; Third-Party Claims.
(t)    An Indemnified Party shall give the Indemnifying Party notice of any
matter which an Indemnified Party has determined has given or could give rise to
a right of indemnification under this Agreement, within 30 days of such
determination, stating the amount of the Loss, if known, and method of
computation thereof, containing a reference to the provisions of this Agreement
in respect of which such right of indemnification is claimed or arises and
describing in reasonable detail the facts and circumstances with respect to such
Loss.
(u)    If an Indemnified Party shall receive notice of any Action, audit, claim,
demand or assessment (each, a “Third-Party Claim”) against it which may give
rise to a claim for indemnification under Section 9.02, with respect to a
Purchaser Indemnified Party, or Section 9.03 with respect to a Seller
Indemnified Party, within 30 days of the receipt of such notice (or within such
shorter period as may be required to permit the Indemnifying Party to respond to
any such claim), the Indemnified Party shall give the Indemnifying Party notice
of such Third-Party Claim together with copies of all notices and documents
served on or received by the Indemnified Party in respect thereof; provided,
however, that the failure to provide such notice shall not release the
Indemnifying Party from any of its obligations under this Article IX except to
the extent that the Indemnifying Party is materially prejudiced by such failure.
The Indemnifying Party shall be entitled to assume and control the defense of
such Third-Party Claim at its expense and through counsel of its choice,
reasonably acceptable to the Indemnified Party, if it gives notice of its
intention to do so to the Indemnified Party within 30 days of the receipt of
such notice from the Indemnified Party. If the Indemnifying Party elects to
undertake any such defense against a Third-Party Claim, the Indemnified Party
may participate in such defense at its own expense; provided, however, that, if
the named parties to any such Third-Party Claim include both the Indemnifying
Party and the Indemnified Party and, in the opinion of outside counsel of the
Indemnified Party there exists or is reasonably likely to exist a conflict of
interest between the Indemnifying Party and the Indemnified Party, then the
Indemnified Party shall be entitled to retain its own counsel, in each
jurisdiction for which the Indemnified Party reasonably determines counsel is
required (which shall be limited to one law firm in each such jurisdiction), at
the expense of the Indemnifying Party. If the Indemnifying Party elects to
direct the defense of any such Third-Party Claim, the Indemnified Party shall
not pay, or permit to be paid, any part of such Third-Party Claim unless the
Indemnifying Party consents in writing to such payment (which consent shall not
be unreasonably withheld, conditioned or delayed) or the Indemnifying Party
withdraws from the defense of such Third-Party Claim or a final judgment from
which no appeal may be taken by or on behalf of the Indemnifying Party is
entered against the Indemnified Party for such Third-Party Claim. If the
Indemnified Party assumes the defense of any such Third-Party Claim pursuant to
this Section 9.05 and proposes to settle such Third-Party Claim prior to a final
judgment thereon or to forgo any appeal with respect thereto, then the
Indemnified Party shall give the Indemnifying Party prompt written notice
thereof and the Indemnifying Party shall have the right to participate in the
settlement or assume or reassume the defense of such Third-Party Claim. The
Indemnified Party shall not admit any liability with respect to, or settle,
compromise or discharge any Third-Party Claim without the Indemnifying Party’s
prior written consent (which consent shall not be unreasonably withheld,
conditioned or delayed). The Indemnifying Party shall have the right to settle
any Third-Party Claim (i) solely for monetary damages payable solely by the
Indemnifying Party, and in respect of which Third-Party Claim the Indemnifying
Party obtains a full irrevocable release of the Indemnified Party, or (ii) if
the Indemnified Party consents in writing, such consent not to be unreasonably
withheld, conditioned or delayed.
(v)    Notwithstanding anything to the contrary in clause (b), the Seller or its
Affiliate (the “Seller Indemnifying Party”) shall control the defense of any
Action, audit, claim, demand or assessment (each, a “Retained Liability Claim”)
which may give rise to a claim for Loss under Section 9.02(b) and (f) at its
expense and through counsel of its choice. The Purchaser Indemnified Party may
participate in such defense at its own expense. The Purchaser Indemnified Party
shall not pay, or permit to be paid, any part of such Retained Liability Claim
unless the Seller consents in writing to such payment (which consent shall not
be unreasonably withheld, conditioned or delayed) or the Seller Indemnifying
Party withdraws from the defense of such Retained Liability Claim or a final
judgment from which no appeal may be taken by or on behalf of the Seller
Indemnifying Party is entered against the Indemnified Party for such Retained
Liability Claim. The Purchaser Indemnified Party shall not admit any liability
with respect to, or settle, compromise or discharge any Retained Liability Claim
without the Seller’s prior written consent. The Seller Indemnifying Party shall
have the right to settle any Retained Liability Claim (i) solely for monetary
damages payable solely by the Seller Indemnifying Party, and in respect of which
Retained Liability Claim the Seller Indemnifying Party obtains a full
irrevocable release of the Purchaser Indemnified Party, or (ii) if the Purchaser
Indemnified Party consents in writing, such consent not to be unreasonably
withheld, conditioned or delayed.
(w)    The Indemnified Party shall cooperate with the Indemnifying Party in the
defense of any Claim and make available to the Indemnifying Party, at the
Indemnifying Party’s expense (which expense shall include the reasonable costs,
including employee compensation, incurred by the Indemnified Party in connection
with performing its obligations under this Section 9.05(d)), all witnesses,
pertinent records, materials and information in the Indemnified Party’s
possession or under the Indemnified Party’s control relating thereto (or in the
possession or control of any of its Affiliates or its or their representatives)
as is reasonably requested by the Indemnifying Party or its counsel.
Section 9.06    Remedies. The Purchaser and the Seller acknowledge and agree
that (a) following the Closing, except with respect to claims based on fraud,
the provisions of Section 5.05 (Non-Solicitation of Certain Persons),
Section 5.06 (Non-Competition Covenant), Section 5.10 (Privileged Matters),
Section 5.11 (Further Action), Section 7.01 (Tax Indemnities), Section 11.13
(Specific Performance), Section 9.02, Section 9.03 and Section 10.03 shall be
the sole and exclusive remedies of the Purchaser and the Seller for any breach
by the other party of the representations and warranties in this Agreement and
for any failure by the other party to perform and comply with any covenants and
agreements in this Agreement and (b) notwithstanding anything herein to the
contrary, no breach of any representation, warranty, covenant or agreement
contained herein shall give rise to any right on the part of the Purchaser or
the Seller, after the consummation of the purchase and sale of the Membership
Interests contemplated by this Agreement, to rescind this Agreement or any of
the transactions contemplated hereby, including the purchase and sale of the
Satellite Interests at the Second Closing. Each party hereto shall take all
reasonable steps to mitigate its Losses upon and after becoming aware of any
event which would reasonably be expected to give rise to any Losses.
Notwithstanding anything to the contrary contained in this Agreement, to the
extent that an adjustment is made to or taken into account in determining the
Closing Purchase Price or the Second Closing Payment (other than pursuant to
Section 7.07(a)) or any payments are made in respect of any matter relating to
or arising out of this Agreement, no Purchaser Indemnified Party shall be
entitled to indemnification or other payment with respect to such matter to the
extent of such adjustment or payment.
Section 9.07    Subrogation. After any indemnification payment is made to any
Indemnified Party pursuant to Article VII or this Article IX, the Indemnifying
Party shall, to the extent of such payment, be subrogated to all rights, if any,
of the Indemnified Party against any third party in connection with the Losses
to which such payment relates. Without limiting the generality of the preceding
sentence, any Indemnified Party receiving an indemnification payment pursuant to
the preceding sentence shall execute, upon the written request of the
Indemnifying Party, any instrument reasonably necessary to evidence such
subrogation rights.
ARTICLE X    

TERMINATION, AMENDMENT AND WAIVER
Section 10.01    Termination. This Agreement may be terminated at any time prior
to the Closing or, solely in respect of the purchase and sale of the Satellite
Interests contemplated by this Agreement, the Second Closing (and references in
clauses (a) through (e) below to the “Closing” shall, in respect of such
purchase and sale, be deemed to refer to the Second Closing):
(s)    by either the Seller or the Purchaser if the Closing shall not have
occurred by the first anniversary of the Signing Date (the “Termination Date”);
provided, however, that the right to terminate this Agreement under this
Section 10.01(a) shall not be available to any party whose failure to fulfill
any obligation under this Agreement shall have been the cause of, or shall have
resulted in, the failure of the Closing to occur on or prior to such date,
including either party’s failure to fulfill its obligations under Section 5.04;
(t)    by either the Purchaser or the Seller in the event that any Governmental
Order restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement shall have become final and nonappealable;
provided, however, that the Purchaser’s right to terminate this Agreement under
this Section 10.01(b) shall not be available to any party if such party has
failed to fulfill any of its obligations under Section 5.04;
(u)    by the Purchaser, if there has been a breach by the Seller, the Company
or any of the Subsidiaries of any covenant, representation or warranty contained
in this Agreement, or if any such representation or warranty shall have become
untrue, in either case that would prevent or has prevented the satisfaction of
any condition to the obligations of the Purchaser at the Closing contained in
Section 8.02 or Section 8.03 from being satisfied, and such breach has not been
waived by the Purchaser or cured, or cannot be cured, by such party, as
applicable, on or prior to the Termination Date;
(v)    by the Seller, if there has been a breach by the Purchaser of any
covenant, representation or warranty contained in this Agreement, or if any such
representation or warranty shall have become untrue, in either case that would
prevent or has prevented the satisfaction of any condition to the obligations of
Seller at the Closing contained in Section 8.01 or Section 8.03 from being
satisfied, and such breach has not been waived by the Seller or cured, or cannot
be cured, by the Purchaser, as applicable, on or prior to the Termination Date;
and
(w)    by the mutual written consent of the Seller and the Purchaser.
Section 10.02    Effect of Termination. In the event of termination of this
Agreement as provided in Section 10.01 prior to the Closing, this Agreement
shall forthwith become void and there shall be no liability on the part of
either party hereto except (a) as set forth in Section 5.03 (Confidentiality)
and Article XI (General Provisions) and (b) that nothing herein shall relieve
either party from liability for any willful, intentional and material breach of
this Agreement occurring prior to such termination.
Section 10.03    Termination after Closing. In the event the Closing occurs but
thereafter the Second Closing does not occur on or prior to the Termination
Date, the Purchaser and the Seller shall, and shall cause their respective
Affiliates to, take such actions as shall be necessary to (a) terminate the
Management Agreement pursuant to Section 5.2(d) thereof, (b) cause any discharge
of any liabilities or obligations relating to LiveTV Satellite to be transferred
to the Seller, it being understood that the Seller shall be liable for all such
liabilities and obligations, and (c) to the extent lawful and practicable,
subject to Section 5.3(a) of the Management Agreement, use their reasonable best
efforts to cause the Company to enter into arrangements to transfer to the
Seller or LiveTV Satellite any other economic costs, economic burdens and
economic benefits that had been transferred to the Company after the Closing
Date pursuant to the Management Agreement (for the avoidance of doubt, other
than any amounts paid or payable to the Company or any of its Affiliates
pursuant to Section 3 of the Management Agreement).
ARTICLE XI    

GENERAL PROVISIONS
Section 11.01    Expenses. Except as otherwise specified in this Agreement, all
costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated by this Agreement shall be borne by the party
incurring such costs and expenses, whether or not the Closing shall have
occurred.
Section 11.02    Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by an internationally recognized overnight courier service, by facsimile
or by registered or certified mail (postage prepaid, return receipt requested)
to the respective parties hereto at the following addresses (or at such other
address for a party as shall be specified in a notice given in accordance with
this Section 11.02):
(iv)    if to the Seller:
JetBlue Airways Corporation
27-01 Queens Plaza North
Long Island City, New York 11101
Attention:    General Counsel
with a copy to:
Shearman & Sterling LLP
599 Lexington Avenue
New York, NY 10022-6069
Telecopy:    (212) 848-7179
Attention:    Peter D. Lyons
David Connolly
(v)    if to the Purchaser:
Thales Holding Corporation
c/o Thales USA, Inc.
2733 S. Crystal Dr., Ste. 1200
Arlington, VA  22202
Telecopy:     (703) 838-1687
Attention:     Howard Diamond


with a copy to:
Thales SA
45 rue de Villiers
92200 Neuilly-sur-Seine
Telecopy:    +33 1 57 77 88 54
Attention:     Rémy Rougeron


with a copy to:
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019-6099
Telecopy:    (212) 728-9647
Attention:    A. Mark Getachew
Any party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy or ordinary mail), but no such notice, request,
demand, claim or other communication shall be deemed to have been duly given or
made unless and until it is actually received by the party for whom it is
intended. Any party may change the address to which notices, requests, demands,
claims and other communications hereunder are to be delivered by giving the
other parties hereto notice in the manner herein set forth.
Section 11.03    Public Announcements. Neither party to this Agreement shall
make, or cause to be made, any press release or public announcement in respect
of this Agreement or the transactions contemplated by this Agreement or
otherwise communicate with any news media with respect to this Agreement or the
transactions contemplated by this Agreement without the prior written consent of
the other party unless otherwise required by Law or applicable stock exchange
regulation, and the parties to this Agreement shall cooperate as to the timing
and contents of any such press release, public announcement or communication.
Section 11.04    Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any Law or public policy,
all other terms and provisions of this Agreement shall nevertheless remain in
full force and effect for so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to either party hereto. Upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated by this Agreement
are consummated as originally contemplated to the greatest extent possible.
Section 11.05    Entire Agreement. This Agreement and the other Transaction
Documents constitute the entire agreement of the parties hereto with respect to
the subject matter hereof and thereof and supersede all prior agreements
(including the Original Agreement) and undertakings, both written and oral,
between the Seller and the Purchaser with respect to the subject matter hereof
and thereof; provided, however, that, for the avoidance of doubt, nothing
contained in this Agreement is intended to, nor shall it or shall it be deemed
to, waive or relieve in any respect any Liability on the part of any Person in
respect of any breach by such Person of the Prior Agreement.
Section 11.06    Assignment. This Agreement may not be assigned by operation of
Law or otherwise without the express written consent of the Seller and the
Purchaser (which consent may be granted or withheld in the sole discretion of
the Seller or the Purchaser), as the case may be, and any such purported
assignment without such consent shall be void; provided, however, that the
Purchaser may, without the consent of the Seller, assign this Agreement or its
rights or obligations hereunder to any Affiliate or lender of the Purchaser (it
being understood that no such assignment shall relieve the Purchaser of any of
its obligations hereunder). Upon any assignment permitted by the terms of this
Section 11.06, the references in this Agreement to the Purchaser or the Seller
(as the case may be) shall also apply to any such assignee unless the context
otherwise requires.
Section 11.07    Amendment. This Agreement may not be amended or modified except
(a) by an instrument in writing signed by, or on behalf of, the Seller and the
Purchaser that expressly references the Section of this Agreement to be amended
or (b) by a waiver in accordance with Section 11.08.
Section 11.08    Waiver. Either party to this Agreement may (a) extend the time
for the performance of any of the obligations or other acts of the other party,
(b) waive any inaccuracies in the representations and warranties of the other
party contained herein or in any document delivered by the other party pursuant
hereto or (c) waive compliance with any of the agreements of the other party or
conditions to such party’s obligations contained herein. Any such extension or
waiver shall be valid only if set forth in an instrument in writing signed by
the party to be bound thereby. Notwithstanding the foregoing, any waiver of any
term or condition shall not be construed as a waiver of any subsequent breach or
a subsequent waiver of the same term or condition, or a waiver of any other term
or condition of this Agreement. The failure of either party hereto to assert any
of its rights hereunder shall not constitute a waiver of any of such rights.
Section 11.09    No Third-Party Beneficiaries. This Agreement shall be binding
upon and inure solely to the benefit of the parties hereto and their respective
successors and permitted assigns and nothing herein, express or implied
(including the provisions of Article IX relating to indemnified parties), is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever, including any rights of employment
for any specified period, under or by reason of this Agreement.
Section 11.10    Currency. Unless otherwise specified in this Agreement, all
references to currency, monetary values and dollars set forth herein shall mean
United States (U.S.) dollars and all payments hereunder shall be made in United
States dollars.
Section 11.11    Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York. All Actions
arising out of or relating to this Agreement, with the exception of the
recognition and enforcement of any adjustment to the Purchase Price determined
pursuant to Section 2.03, shall be heard and determined exclusively in any New
York federal court sitting in the Borough of Manhattan of The City of New York;
provided, however, that if such federal court does not have jurisdiction over
such Action, such Action shall be heard and determined exclusively in any New
York state court sitting in the Borough of Manhattan of The City of New York.
Consistent with the preceding sentence, the parties hereto hereby (a) submit to
the exclusive jurisdiction of any federal or state court sitting in the Borough
of Manhattan of The City of New York for the purpose of any Action arising out
of or relating to this Agreement brought by any party hereto and (b) irrevocably
waive, and agree not to assert by way of motion, defense, or otherwise, in any
such Action, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated by this Agreement may not be enforced in or by any of the
above-named courts.
Section 11.12    Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY WITH RESPECT TO ANY ACTION OR LIABILITY DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.
Section 11.13    Specific Performance. The parties hereto acknowledge and agree
that the parties hereto would be irreparably damaged if any of the provisions of
this Agreement are not performed in accordance with their specific terms or are
otherwise breached and that any non-performance or breach of this Agreement by
any party hereto could not be adequately compensated by monetary damages alone
and that the parties hereto would not have any adequate remedy at law.
Accordingly, in addition to any other right or remedy to which any party hereto
may be entitled, at law or in equity (including monetary damages), such party
shall be entitled to enforce any provision of this Agreement by a decree of
specific performance and to temporary, preliminary and permanent injunctive
relief to prevent breaches or threatened breaches of any of the provisions of
this Agreement without posting any bond or other undertaking.
Section 11.14    Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission or other means of electronic transmission,
such as by electronic mail in “pdf” format) in one or more counterparts, and by
the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.
Section 11.15    Interpretation and Rules of Construction.
(a)    In this Agreement, except to the extent otherwise provided or that the
context otherwise requires:
(i)    when a reference is made in this Agreement to an Article, Section,
Exhibit or Schedule, such reference is to an Article or Section of, or an
Exhibit or Schedule to, this Agreement unless otherwise indicated;
(ii)    the table of contents and headings for this Agreement are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Agreement;
(iii)    whenever the words “include,” “includes” or “including” are used in
this Agreement, they are deemed to be followed by the words “without
limitation”;
(iv)    the words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement;
(v)    the definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms; and
(vi)    references to a Person are also to its successors and permitted assigns.
(b)    Notwithstanding anything to the contrary contained in the Disclosure
Schedules, in this Agreement or in the Transition Services Agreement, the
information and disclosures contained in any Section of a Disclosure
Schedule shall be deemed to be disclosed and incorporated by reference in each
other Section of such Disclosure Schedule as though fully set forth in such
other Section to the extent the relevance of such information to such other
Section is reasonably apparent on the face of such information. Certain items
and matters are listed in the Disclosure Schedules for informational purposes
only and may not be required to be listed therein by the terms of this
Agreement. In no event shall the listing of items or matters in a Disclosure
Schedule be deemed or interpreted to broaden, or otherwise expand the scope of,
the representations and warranties or covenants contained in this Agreement. No
reference to, or disclosure of, any item or matter in any Section of this
Agreement or any Section of a Disclosure Schedule shall be construed as an
admission or indication that such item or matter is material or that such item
or matter is required to be referred to or disclosed in this Agreement or in
such Disclosure Schedule. Without limiting the foregoing, no reference to or
disclosure of a possible breach or violation of any contract or agreement, Law
or Governmental Order shall be construed as an admission or indication that a
breach or violation exists or has actually occurred.
[Signature Pages Follow]




IN WITNESS WHEREOF, the Seller and the Purchaser have caused this Agreement to
be executed as of the date first written above by their respective officers
thereunto duly authorized.
JETBLUE AIRWAYS CORPORATION
By:    /s/ Mark D. Powers .
Name:    Mark D. Powers
Title:     Executive Vice President and
Chief Financial Officer






THALES HOLDING CORPORATION


By: /s/ Elizabeth Gesner _
Name: Elizabeth Gesner
Title: President and Treasurer






List of Exhibits and Schedules Omitted from the Agreement
Pursuant to Item 601(b)(2) of Regulation S-K, the exhibits and schedules to this
Agreement have been omitted. A list briefly identifying the contents of the
omitted exhibits or schedules is set forth below. The Registrant agrees to
furnish supplementally a copy of any omitted exhibits or schedules to the
Securities and Exchange Commission upon request.
Exhibit 1.01(a)
Management Agreement
Exhibit 1.01(b)
Parent Release
Exhibit 1.01(c)
Seller’s Knowledge
Exhibit 1.01(d)
Sample Closing Statement
Exhibit 2.05(l)
ViaSat Inventory
Exhibit 5.07
Transition Services Agreement
Schedule 1.01
LiveAero Restructuring
Schedule 8.02(a)(iv)
Third-Party Consents and Notices
Schedule 8.02(a)(v)(B)
Intellectual Property Assignments
Schedule 9.02
Certain Seller Indemnification Matters



Disclosure Schedule


Section 1.01(a)
Annual Financial Statements
Section 1.01(b)
Interim Financial Statements
Section 3.01
Organization, Authority and Qualification of the Seller
Section 3.03
Capitalization; Ownership of Membership Interests and Subsidiary Interests
Section 3.04
No Conflict; Consents and Approvals
Section 3.05
Financial Information; Corporate Records
Section 3.06
Absence of Undisclosed Material Liabilities
Section 3.07
Conduct in the Ordinary Course
Section 3.08
Litigation
Section 3.09
Compliance with Laws
Section 3.10
Licenses, Permits and Approvals
Section 3.11
Intellectual Property
Section 3.13
Real Property
Section 3.14
Environmental Matters
Section 3.15(a)
Employee Benefit Matters
Section 3.15(b)
Labor Matters
Section 3.16
Material Contracts
Section 3.17
Customers and Suppliers
Section 3.18
Taxes
Section 3.19
Brokers
Section 3.20
Transactions with Affiliates
Section 3.21
Insurance
Section 5.01(b)
Conduct of Business Prior to the Closing
Section 5.08
Intercompany Accounts
Section 6.01
Employee Benefits
Section 6.04
Paid Time Off
Section 6.05
Severance and Incentive Arrangements





